Exhibit 10.1

EXECUTION COPY

SETTLEMENT AGREEMENT, entered into as of March 6, 2017 (this “Agreement”), among

 

  (a) TerraForm Power, Inc., a Delaware corporation (“TERP Inc”);

 

  (b) TerraForm Power, LLC, a Delaware limited liability company (“TERP LLC”);

 

  (c) TerraForm Power Operating, LLC, a Delaware limited liability company
(“TERP Operating”);

 

  (d) The direct and indirect subsidiaries of TERP Inc that have executed and
delivered joinders to this Agreement (the “TERP Subsidiary Parties” and,
collectively with TERP Inc, TERP LLC and TERP Operating, the “TERP Parties”);

 

  (e) SunEdison, Inc., a Delaware corporation (“SunEdison Inc”), for itself and
on behalf of its affiliated U.S. debtors-in-possession (collectively, the
“Debtors”); and

 

  (f) The non-debtor direct and indirect subsidiaries of SunEdison Inc that have
executed and delivered joinders to this Agreement (other than GLBL (defined
below), the TERP Parties and any other direct and indirect subsidiaries of TERP
Operating) (the “SunEdison Subsidiary Parties” and, collectively with the
Debtors, the “SunEdison Parties”).

RECITALS

WHEREAS, on July 23, 2014, SunEdison Inc and certain of its direct and indirect
subsidiaries (other than TERP and GLBL (each defined below)) consummated the
initial public offering of Class A common stock of TERP Inc (the “Class A Common
Stock”), after giving effect to which SunEdison (defined below) (i) retained
Class B common stock of TERP Inc (the “Class B Common Stock”), and (ii) entered
into a limited liability company agreement with TERP LLC and other related
agreements with TERP (the “IPO Arrangements”) setting forth various rights of
TERP and SunEdison Inc and certain of its direct and indirect subsidiaries;

WHEREAS, on April 21, 2016 (the “Petition Date”) and at various dates
thereafter, the Debtors commenced chapter 11 cases in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
by filing voluntary petitions for relief under chapter 11 of title 11 of the
United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), which chapter
11 cases are being jointly administered and are captioned In re SunEdison, Inc.,
et al., Case No. 16-10992 (SMB) (the “Chapter 11 Cases”);

WHEREAS, TERP Inc, TERP LLC, TERP Operating and the direct and indirect
subsidiaries of TERP Operating (collectively, “TERP”) have asserted – and
SunEdison Inc and its direct and indirect subsidiaries (other than TERP and GLBL
(defined below)) (collectively, “SunEdison”) has contested or may contest –
various claims and defenses against SunEdison, including without limitation:
(i) prepetition unsecured claims as set forth in the September 23, 2016 proof of
claim and October 7, 2016 amended proof of claim filed by TERP Inc in the
Chapter 11 Cases (the “TERP GUC Claims”); (ii) additional prepetition unsecured
claims expected to arise upon rejection of some or all of the IPO Arrangements
and other prepetition executory contracts between TERP and the Debtors (the
“TERP Rejection Claims”); (iii)



--------------------------------------------------------------------------------

recoupment and other legal and equitable defenses to performance by TERP of its
obligations under allegedly defaulted and/or rejected IPO Arrangements,
including with respect to any potential suit to receive distributions from TERP
or to transfer or convert contractual and other entitlements in TERP into
Class A Common Stock (the “TERP Contractual Defenses”); and (iv) claims and
potential claims against SunEdison allegedly entitled to administrative priority
under the Bankruptcy Code and other applicable law (the “TERP Administrative
Claims”, and together with the TERP GUC Claims, the TERP Rejection Claims and
TERP Contractual Defenses, the “TERP Claims”);

WHEREAS, TERP has asserted – and SunEdison has contested or may contest – that,
absent assumption of the IPO Arrangements in accordance with the Bankruptcy
Code, TERP is not required to make distributions to SunEdison, to convert
SunEdison’s interests in TERP LLC into Class A Common Stock or to perform other
material obligations arising under the IPO Arrangements, and TERP has indicated
that it does not intend to do so (and SunEdison will contest any such action by
TERP) unless (i) an acceptable settlement with SunEdison is implemented that
resolves the TERP Claims and the other disputes between TERP and SunEdison, or
(ii) a court of competent jurisdiction issues a final order directing TERP’s
performance;

WHEREAS, the Debtors have asserted (and the Committee (defined below) has sought
to assert derivatively on the Debtors’ behalf) – and TERP has contested or may
contest – various claims against TERP in respect of the Debtors’ alleged right
to avoid, pursuant to sections 544, 547, 548 and 550 of the Bankruptcy Code,
certain transfers made by the Debtors to TERP prior to the Petition Date,
including under the IPO Arrangements and subsequent transfers (the “Avoidance
Actions”), along with various other claims against TERP (the “Other SunEdison
Claims”, and together with the Avoidance Actions, the “SunEdison Claims”);

WHEREAS, the TERP Parties and the SunEdison Parties (together, the “Parties”)
acknowledge that litigation in connection with the TERP Claims, the SunEdison
Claims and the other disputes between TERP and SunEdison would cause the Parties
to incur significant costs, delay the resolution of the Chapter 11 Cases and
distributions to creditors, and complicate TERP’s and SunEdison’s exploration of
strategic alternatives;

WHEREAS, SunEdison has asserted – and TERP has contested or may contest – that
(a) through the SUNE Stockholders’ (defined below) Class B Common Stock of TERP
Inc, SunEdison Inc indirectly holds a majority of the voting power of TERP Inc,
and (b) SunEdison Inc has substantial economic rights in TERP LLC through the
SUNE Stockholders’ incentive distribution rights;

WHEREAS, on or about September 19, 2016, SunEdison and TERP commenced a joint
marketing process to solicit bids for part or all of the outstanding equity
interests in TERP, the procedures for which were negotiated by SunEdison and
TERP at arm’s-length;

WHEREAS, concurrently with the TERP marketing process, the Parties have
conducted lengthy, good-faith, arm’s-length negotiations regarding a
comprehensive settlement of the TERP Claims and the SunEdison Claims conditioned
upon the closing of a TERP strategic transaction and, at SunEdison’s request,
approval of the GLBL Settlement Agreement (defined below) by SunEdison, GLBL and
the Bankruptcy Court;

 

2



--------------------------------------------------------------------------------

WHEREAS, on the date hereof, (a) TERP Inc, Orion US Holdings 1 L.P., a Delaware
limited partnership (“Parent”) and BRE TERP Holdings Inc., a Delaware
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”) are entering
into the Merger and Sponsorship Transaction Agreement, dated as of the date
hereof (as amended, supplemented or modified from time to time, the “Merger
Agreement”); and (b) Parent, Merger Sub, SunEdison Inc, SunEdison Holdings
Corporation, a Delaware corporation (“SHC”), SUNE ML1, LLC, a Delaware limited
liability company (“SML1”) and TERP Inc. are entering into a Voting and Support
Agreement, dated as of the date hereof (as amended, supplemented or modified
from time to time, the “Voting and Support Agreement”);

WHEREAS, the Merger Agreement contemplates that certain of the settlements and
releases described in this Agreement will be conditions to the consummation of
the transaction contemplated by the Merger Agreement;

WHEREAS, on the date hereof, TerraForm Global, Inc. (together with its direct
and indirect subsidiaries, “GLBL”) and certain of its direct and indirect
subsidiaries are entering into a substantially similar settlement agreement with
the SunEdison Parties (the “GLBL Settlement Agreement”);

WHEREAS, the Board of Directors of TERP Inc and its Conflicts Committee and the
LLC Conflicts Committee (as defined in the Amended and Restated Limited
Liability Company Agreement of TERP LLC, dated as of July 23, 2014, between TERP
Inc and SunEdison Holdings Corporation, and as amended from time to time) (the
“LLC Conflicts Committee”) have determined that the execution, delivery and
performance by TERP Inc, TERP LLC and TERP Operating LLC of this Agreement are
in the best interests of TERP; and

WHEREAS, the Board of Directors of SunEdison Inc has determined that the
execution, delivery and performance by the SunEdison Parties of this Agreement
are in the best interests of SunEdison.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Party, intending
to be legally bound, agrees as follows:

 

Section 1. Binding Effect of Agreement.

This Agreement (i) shall be immediately binding on each TERP Party and each
SunEdison Party that is not a Debtor upon such Party’s execution and delivery of
(A) a signature page to this Agreement or (B) a Subsidiary Joinder (defined
below); provided that the Debtors shall use commercially reasonable efforts to
have any non-Debtor SunEdison entity that commences chapter 11 cases in the
Bankruptcy Court after the date hereof to become a SunEdison Party for all
purposes under this Agreement, and (ii) shall become binding on the Debtors upon
the entry by the Bankruptcy Court of an order, substantially in the form
attached

 

3



--------------------------------------------------------------------------------

hereto as Exhibit A, approving this Agreement and authorizing the Debtors to
enter into and perform their obligations under this Agreement and granting
further relief related thereto (the “Approval Order”); provided such Approval
Order has not been stayed, reversed, vacated or modified on appeal; and
provided, further, that the obligation of the Debtors under Section 2(f),
Section 5 and Section 9 shall be immediately binding on the Debtors upon the
execution and delivery of a signature page to this Agreement by SunEdison Inc.
Upon the execution and delivery of this Agreement, this Agreement shall
supersede in all respects the Memorandum of Understanding, dated January 20,
2017, by and among SunEdison Inc, TERP Inc, TERP LLC, TerraForm Global, Inc. and
TerraForm Global, LLC (the “MOU”).

 

Section 2. Consensual Rejection of the IPO Arrangements and Conversion of
SunEdison’s Interests.

(a) Notwithstanding any alleged default under the IPO Arrangements by SunEdison
or any alleged subordination or arrearage for the benefit of the holders of
Class A Common Stock of TERP Inc or Class A units of TERP LLC under the terms of
the IPO Arrangements, the SunEdison Parties and the TERP Parties agree that,
effective as of the earlier of (x) the closing of a Jointly Supported
Transaction (defined below) or (y) the consummation of the Stand-Alone
Conversion (defined below) (the “Settlement Effective Time”), in exchange for
(i) SunEdison Inc, SunEdison Holdings Corporation and SUNE ML1, LLC (together,
the “SUNE Stockholders”) delivering to TERP Inc or its designee (x) all of the
Class B Common Stock of TERP Inc issued or issuable to SunEdison and (y) all of
the Class B units of TERP LLC issued or issuable to SunEdison (the “Class B
Units”), in each case free and clear of any interest under section 363 of the
Bankruptcy Code as provided in the Transaction Approval Order (defined below),
(ii) the termination and cancellation, delivery or transfer to the Company or
its designee of the incentive distribution rights as described in Section 2(d),
and (iii) the releases, settlements, terminations and waivers contemplated by
this Agreement, SunEdison shall receive, in the case of a Jointly Supported
Transaction, 36.9% of the total consideration paid to or value received in
respect of all TERP Inc equity securities (including, for the avoidance of
doubt, all shares of common stock, options, restricted stock awards and
restricted stock units issued and outstanding immediately prior to the
consummation of such Jointly Supported Transaction) pursuant to the Jointly
Supported Transaction or, in the case of a Stand-Alone Conversion, newly-issued
Class A Common Stock of TERP Inc constituting 36.9% of the aggregate issued and
outstanding Class A Common Stock of TERP Inc on a fully-diluted, as converted
basis (including options, restricted stock awards and restricted stock units) as
of the Settlement Effective Time.

(b) If after the date hereof, the SunEdison Parties acquire Class A Common Stock
of TERP (other than through conversion, exchange, redemption or termination of,
or other action that would extinguish, their Class B Units and/or Class B Common
Stock) and continue to be holders of such Class A Common Stock immediately prior
to the closing of the Jointly Supported Transaction, upon the Settlement
Effective Time, they shall receive, with respect to such Class A Common Stock
and in addition to the distribution described in Section 2(a) above, their pro
rata share of the total consideration paid to holders of Class A Common Stock
pursuant to the Jointly Supported Transaction.

(c) Upon the Settlement Effective Time, all agreements (other than this
Agreement, other agreements entered into in connection with a Jointly Supported
Transaction,

 

4



--------------------------------------------------------------------------------

confidentiality agreements, and the agreements set forth on Exhibit B hereto,
which shall be amended from time to time to include any such additional
agreements that the Parties may reasonably agree to preserve) between TERP and
the Debtors shall be rejected by the applicable Debtors on the Settlement
Effective Time pursuant to the Approval Order, and the TERP Parties shall be
deemed to have no damages, claims or liabilities of any nature whatsoever
(including, but not limited to, any administrative claims) arising from such
rejections; it being understood and agreed that, subject to the occurrence of
the Settlement Effective Time, the TERP Parties shall not accrue any damages or
claims between the date hereof and the date of such rejections or the date of
termination of this Agreement. Upon the request of the TERP Parties or Bidder or
an alternative bidder, as applicable, the Parties shall negotiate in good faith
to enter into transition services agreements with TERP and/or Bidder or an
alternative bidder, as applicable, with respect to such rejected agreements.
Such transition services agreements shall contain customary terms and conditions
(including payment to SunEdison) that the Parties shall work in good faith to
finalize prior to the execution and delivery of the Jointly Supported
Transaction Agreement. Notwithstanding anything to the contrary in this
Section 2(c) or Section 2(e) below, the Parties shall negotiate in good faith a
transition of certain services and other obligations to TERP related to the
SunEdison Parties’ global asset management (“GAM”) business unit.

(d) Upon the Settlement Effective Time, the incentive distribution rights issued
by TERP LLC to the SUNE Stockholders shall automatically terminate and be
cancelled, or be delivered to TERP LLC or its designee, in each case, on the
Settlement Effective Time and the SunEdison Parties will receive, in part, the
consideration set forth in Section 2(a).

(e) Upon the Settlement Effective Time, all agreements (other than this
Agreement, other agreements entered into in connection with a Jointly Supported
Transaction, confidentiality agreements, and the agreements set forth on Exhibit
C hereto, which shall be amended from time to time to include any such
additional agreements that the Parties may reasonably agree to preserve) between
the TERP Parties and any non-Debtor SunEdison Parties shall automatically
terminate, and the TERP Parties and the SunEdison Parties shall be deemed to
have no liability thereunder. Upon the request of the TERP Parties or Bidder or
an alternative bidder, as applicable, the Parties shall negotiate in good faith
to enter into transition services agreements with TERP and/or Bidder or an
alternative bidder, as applicable, with respect to such terminated agreements.
Such transition services agreements shall contain customary terms and conditions
(including payment to SunEdison) that the Parties shall work in good faith to
finalize prior to the execution and delivery of the Jointly Supported
Transaction Agreement. With respect to the intellectual property owned by or
licensed to SunEdison and identified in Exhibit D hereto, the transition
services agreements shall provide for the TERP Parties’ continued use of such
intellectual property for a reasonable transition period following the
Settlement Effective Time in the manner and to the extent that it was used as of
immediately prior to the Settlement Effective Time; provided, that (i) such use
shall be subject to the terms and conditions of the transition services
agreement and any applicable agreements with third parties and (ii) the TERP
Parties’ shall pay any incremental costs (including any consent costs) incurred
by the Debtors for the TERP Parties to continue to use the intellectual property
owned by third parties.

(f) If the Debtors file any Pleading (defined below) to reject any contract
between a Debtor and a third party pursuant to which, to the Debtors’ actual
knowledge, such third party provides services to TERP, licenses intellectual
property to SunEdison used or useful

 

5



--------------------------------------------------------------------------------

in the business of TERP or otherwise transacts indirectly with TERP (a “TERP
Subcontract”), the Debtors shall notify TERP Inc in writing that the Debtors
believe they have filed a Pleading to reject a TERP Subcontract, which notice
shall identify such TERP Subcontract and its relationship to TERP. If requested
in writing by the TERP Parties within four business days of such notice, the
Debtors shall, in lieu of rejection, use commercially reasonable efforts to
assume and assign such contract to TERP at TERP’s sole cost and expense
(including with respect to any cure amounts), to be paid to the Debtors and/or
such third party prior to the effectiveness of any assumption and assignment
thereof. In addition, SunEdison agrees to use commercially reasonable efforts to
assign to TERP, at TERP’s sole cost and expense (which shall include
satisfaction of all outstanding obligations under the contracts as of their
respective dates of assignment), contracts between SunE NLB-1, LLC and certain
subsidiaries of FirstEnergy Corp. (the “FE Entities”) pursuant to which
SunEdison resells to the FE Entities solar renewable energy credits generated at
the solar system operated by TERP at the University of Maryland Eastern Shore
campus (MD-08-0047), it being understood that SunEdison shall not be responsible
for any cure, existing obligations or any other cost, expense or obligation
associated with either the solar renewable energy credits or the assignment of
any rights related thereto.

(g) A “Jointly Supported Transaction” means (i) the transaction contemplated by
the Merger Agreement or (ii) any alternative transaction that TERP Inc and
SunEdison Inc have agreed in writing, each in its sole discretion, is a “Jointly
Supported Transaction” for purposes of this Agreement. A “Jointly Supported
Transaction Agreement” means the Merger Agreement or the definitive
documentation for another Jointly Supported Transaction, as applicable.

(h) If the Jointly Supported Transaction Agreement is terminated pursuant to
Section 8.2(c) of the Merger Agreement (or the equivalent provision of any
alternative Jointly Supported Transaction Agreement), SunEdison is in compliance
with its obligations under this Agreement and the Voting and Support Agreement
and SunEdison elects by written notice to TERP within 30 days following the
failure of the Requisite Company Vote (as defined in the Jointly Supported
Transaction Agreement) to consummate a Stand-Alone Conversion, TERP and
SunEdison shall be obligated to consummate a “Stand-Alone Conversion” as
contemplated herein on a mutually-agreed business day no later than 10 days from
the date of such election, and the Settlement Effective Time shall be deemed to
have occurred for all purposes for this Agreement on such date. In connection
with any Stand-Alone Conversion, TERP may extend its stockholder rights plan but
agrees that it shall exempt from its stockholder rights plan any direct or
indirect acquisition by SunEdison (or acquisition by any creditor of SunEdison
in a distribution of interests in TERP principally in exchange for claims
against SunEdison or pursuant to any rights offering in respect of such claims)
of any Class A Stock issued in connection with the Stand-Alone Conversion so
long as SunEdison (or such creditor) delivers to TERP a voting agreement and
irrevocable proxy in customary form and substance reasonably acceptable to TERP
and the stockholder party thereto agreeing that, for a period of one-year from
the Settlement Effective Time, one-half of the voting power of TERP held by such
stockholder party shall be voted on any matter in proportion to the votes cast
by stockholders not party to such a voting agreement and irrevocable proxy.

 

6



--------------------------------------------------------------------------------

Section 3. Preserved TERP Claim.

The Parties hereby agree that:

(a) Notwithstanding the occurrence of the Settlement Effective Time and the
release set forth in Section 4(a), TERP Inc shall have the right to prosecute
general unsecured prepetition claims in any amount solely against SunEdison Inc
in the Chapter 11 Cases (the “Preserved Comprehensive Unsecured Claim”);
provided that, notwithstanding anything to the contrary herein, if the Official
Committee of Unsecured Creditors in the Chapter 11 Cases (the “Committee”)
executes and delivers a written agreement to support this Agreement and the
settlements and releases contemplated herein on or prior to the seventh day
after the date hereof, which agreement shall be satisfactory to both TERP Inc
and SunEdison Inc in their respective sole discretion, and the Committee does
not materially breach such agreement prior to the Settlement Effective Time,
then upon the Settlement Effective Time, the Preserved Comprehensive Unsecured
Claim shall be waived and released.

(b) In the event that the Preserved Comprehensive Unsecured Claim is not waived
and released under Section 3(a), the rights of the Debtors, the Committee and
any other party to oppose and object to the Preserved Comprehensive Unsecured
Claim on any grounds, including by seeking to reduce the allowed amount of such
claim or to disallow such claim in its entirety, shall be preserved.

(c) Notwithstanding the occurrence of the Settlement Effective Time, the release
set forth in Section 4(a), and the waiver (if any) of the Preserved
Comprehensive Unsecured Claim, TERP Inc shall have the right to prosecute a
general unsecured prepetition claim in an amount not to exceed $231 million,
plus fees and interest on any final judgment related thereto (if any) as
determined by the applicable court, against SunEdison Inc in the Chapter 11
Cases in connection with any and all claims that the TERP Parties have now or
may have in the future against the Debtors related to the matters alleged and/or
the claims asserted against TERP Inc and TERP LLC in the action captioned D.E.
Shaw Composite Holdings, L.L.C., et al. v. TerraForm Power, LLC, et al., Index
No. 651752/2016, pending in the Supreme Court of the State of New York, County
of New York (including any appeal or settlement of such action) (the “Preserved
DE Shaw Unsecured Claim”), and the rights of the Debtors and the Committee to
oppose and object to any such general unsecured prepetition claim on any grounds
are preserved.

 

Section 4. Mutual Releases.

(a) Effective upon the Settlement Effective Time, the TERP Parties, for
themselves and on behalf of their respective trustees, executors, estates, heirs
and assigns (the “TERP Releasing Parties”) hereby fully and forever release,
discharge and acquit SunEdison and SunEdison’s trustees, executors, estates,
heirs and assigns, and each of their respective current and former partners,
agents, officers, directors, employees, representatives, attorneys, successors
and predecessors, in each case solely in their capacities as such (other than
TERP and GLBL) (the “SunEdison Released Parties”) from any and all claims,
actions, suits, debts, covenants, contracts, controversies, agreements,
promises, judgments, executions, rights, damages, costs, expenses, claims, and
any and all demands and causes of action of every kind, nature and

 

7



--------------------------------------------------------------------------------

character whatsoever, at law or in equity, whether based on contract (including,
without limitation, quasi contract or estoppel), statute, regulation, tort
(including, without limitation, intentional torts, fraud, misrepresentation,
defamation, breaches of fiduciary duty, recklessness, gross negligence, willful
misconduct or negligence) or otherwise, accrued or unaccrued, known or unknown,
matured, unmatured, liquidated or unliquidated, certain or contingent
(collectively, “Claims”), that the TERP Releasing Parties ever had, now have or
may hereafter have against the SunEdison Released Parties for, upon or by reason
of any matter, cause or thing whatsoever, from the beginning of the world
through the Settlement Effective Time, including but not limited to the TERP
Claims; provided that the TERP Releasing Parties do not release, discharge or
acquit the SunEdison Released Parties from (i) any Claim to enforce, or for
damages for breach of, this Agreement, the Jointly Supported Transaction
Agreement, the Voting and Support Agreement, any agreement not rejected or
terminated pursuant to Section 2(c) and 2(e), or any other contract, instrument,
release or other agreement or document created or entered into in connection
with this Agreement or the Jointly Supported Transaction, or (ii) the Preserved
Comprehensive Unsecured Claim and the Preserved DE Shaw Unsecured Claim or
(iii) any Claim against any direct or indirect subsidiary of SunEdison Inc that
is not a SunEdison Party and that commences any action or proceeding with
respect to a Claim against a TERP Released Party (as defined below) other than a
Claim described in the proviso in Section 4(b)(i) below.

(b) Effective upon the Settlement Effective Time, the SunEdison Parties, for
themselves and on behalf of their respective trustees, executors, estates, heirs
and assigns (the “SunEdison Releasing Parties”) hereby fully and forever
release, discharge and acquit TERP and TERP’s trustees, executors, estates,
heirs and assigns, and each of their respective current and former partners,
agents, officers, directors, employees, representatives, attorneys, successors
and predecessors, in each case solely in their capacities as such (other than
SunEdison and GLBL) (the “TERP Released Parties”) from any and all Claims that
the SunEdison Releasing Parties ever had, now have or may hereafter have against
the TERP Released Parties for, upon or by reason of any matter, cause or thing
whatsoever, from the beginning of the world through the Settlement Effective
Time, including but not limited to the SunEdison Claims; provided that the
SunEdison Releasing Parties do not release, discharge or acquit the TERP
Released Parties from (i) any Claim to enforce, or for damages for breach of,
this Agreement, the Jointly Supported Transaction Agreement, the Voting and
Support Agreement, any agreement not rejected or terminated pursuant to
Section 2(c) and 2(e), or any other contract, instrument, release or other
agreement or document created or entered into in connection with this Agreement
or the Jointly Supported Transaction or (ii) any Claim against any direct or
indirect subsidiary of TERP Inc that is not a TERP Party and that commences any
action or proceeding with respect to a Claim against a SunEdison Released Party
(as defined below) other than a Claim described in the proviso at
Section 4(a)(i) or 4(a)(ii) above.

(c) The Parties hereby agree to hold in abeyance any and all discovery requests
related to (i) any Claims released in this Section 4 unless and until this
Agreement is terminated in accordance with its terms, and (ii) the Preserved
Comprehensive Unsecured Claim until the Approval Order has been entered;
provided that the SunEdison Parties reserve the right to make discovery requests
relating to Claims brought against SunEdison by entities other than the TERP
Releasing Parties and, subject to the potential applicability of the automatic
stay, the TERP Parties reserve the right to make discovery requests relating to
Claims brought against TERP by entities other than the SunEdison Releasing
Parties.

 

8



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary in this Section 4, the Parties’
rights, if any, to access any insurance policies, including those under which
SunEdison or TERP is insured, or the proceeds thereof in their respective
capacities as insureds thereunder, including, but not limited to, (i) directors’
and officers’ insurance policies, (ii) employee liability insurance policies,
(iii) property, casualty and liability insurance policies and (iv) module and
other warranty insurance policies, shall not be affected or diminished by this
Agreement (even if Claims related thereto are released against the SunEdison
Released Parties or the TERP Released Parties pursuant to this Agreement), and
the rights and defenses of all Parties are reserved with respect thereto.

(e) For the avoidance of doubt, nothing in this Agreement is intended, or shall
be construed, to release any Claims by or on behalf of (i) the TERP Parties
against TERP’s own current and former partners, agents, officers, directors,
employees, representatives, attorneys, successors and predecessors acting in
their capacities as such (regardless of whether such persons are or were also
officers, directors or employees of SunEdison), or (ii) the SunEdison Parties
against SunEdison’s own current and former partners, agents, officers,
directors, employees, representatives, attorneys, successors and predecessors
acting in their capacities as such (regardless of whether such persons are or
were also officers, directors or employees of TERP).

(f) Effective upon the entry of the Approval Order, (i) the TERP Releasing
Parties hereby fully and forever release, discharge and acquit any Buyer of any
and all renewable energy projects owned by SunEdison (the “SunEdison Projects”)
from any and all Claims arising out of, in connection with, or relating to their
acquisition of such SunEdison Projects (which shall include, without limitation,
the release and waiver of any right of first offer or similar rights held by the
TERP Releasing Parties in connection with any SunEdison Projects, and shall
extend to the SunEdison Project companies themselves; provided that it is agreed
and stipulated that, prior to the Settlement Effective Time upon which time the
releases in Section 4(a) shall become effective, such releases and waivers shall
not reduce, diminish or modify TERP’s Claims against the Debtors in the Chapter
11 Cases in any respect, with such Claims to be treated as if such releases and
waivers were never granted, other than any acquisition of SunEdison Projects in
connection with such Buyer’s or its affiliates’ direct or indirect acquisition
of all or a part of the equity or assets of TERP or GLBL (under a sale, plan of
reorganization, plan of liquidation or otherwise), and (ii) except to the extent
previously provided by a Final Order of the Bankruptcy Court, the SunEdison
Releasing Parties hereby fully and forever release, discharge and acquit any
Buyer of a UK Project Company (and, effective upon the consummation of Buyer’s
acquisition of the UK Project Companies, the UK Project Companies themselves)
from any and all Claims in respect of prepetition transfers from SunEdison to
the UK Project Companies, including any Avoidance Actions. For purposes of this
Section 4(f), (A) “Buyer” means any prospective or actual third-party buyer of a
SunEdison Project or UK Project Company, as applicable, or any debt or equity
investor in such entity, in each case, solely in such capacity, (B) the “UK
Project Companies” means the companies set forth on Exhibit A attached to the
Debtors’ Motion for Order Pursuant to Bankruptcy Code Sections 105 and 363(b)
and Bankruptcy Rules 6004 and 9019 Authorizing and Approving the Release of
Certain Claims in Connection with Certain UK Sales [Docket No. 2512].
Notwithstanding anything to the contrary in this Agreement, the releases
contained in this Section 4(f) shall survive the termination of this Agreement.

 

9



--------------------------------------------------------------------------------

(g) THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN ADVISED BY THEIR LEGAL COUNSEL
AND ARE FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542,
WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

BEING AWARE OF SAID CODE SECTION, THE PARTIES HEREBY EXPRESSLY WAIVE ANY RIGHTS
THEY MAY HAVE THEREUNDER, AS WELL AS ANY OTHER STATUTES OR COMMON LAW PRINCIPLES
OF SIMILAR EFFECT.

 

Section 5. SunEdison’s Support Obligations.

(a) Within four (4) business days of the date hereof, the Debtors shall file
with the Bankruptcy Court a motion seeking entry of the Approval Order.

(b) The Debtors shall use commercially reasonable efforts to obtain entry of the
Approval Order and the GLBL Approval Order (defined below) and to make such
orders Final Orders, in each case, as promptly as possible. For the avoidance of
doubt, commercially reasonable efforts shall include the proposal of Potential
Avoidance Claims Allocations (as such term is defined in the Approval Order)
that the Debtors believe to be reasonable and consistent with the applicable
legal standards for entry of the Approval Order and the GLBL Approval Order.
SunEdison shall request an initial hearing date with respect to the Approval
Order and GLBL Approval Order to be scheduled no later than April 10, 2017. A
“Final Order” means an order or judgment of the Bankruptcy Court entered by the
clerk of the Bankruptcy Court on the docket in the Chapter 11 Cases, which has
not been modified, amended, reversed, vacated or stayed and as to which (a) the
time to appeal, petition for certiorari, or move for a new trial, reargument or
rehearing has expired and as to which no appeal, petition for certiorari or
motion for new trial, reargument or rehearing shall then be pending or (b) if an
appeal, writ of certiorari, new trial, reargument or rehearing thereof has been
sought, either (i) no stay of such order or judgment shall be in effect, (ii) no
motion or application for a stay of such order or judgment shall be filed and
pending or such motion or application shall have been denied, or (iii) if a stay
of such order or judgment has been granted, then (x) the stay shall have been
dissolved or (y) such order or judgment of the Bankruptcy Court shall have been
affirmed by the highest court to which such order was appealed, or certiorari
shall have been denied, or a new trial, reargument or rehearing shall have been
denied or resulted in no modification of such order, and the time to take any
further appeal, petition for certiorari or move for a new trial, reargument or
rehearing shall have expired, as a result of which such order shall have become
final in accordance with Rule 8002 of the Federal Rules of Bankruptcy Procedure;
provided, that the possibility that a motion under Rule 60 of the Federal Rules
of Civil Procedure, or any analogous rule under the Federal Rules of Bankruptcy
Procedure, may be filed relating to such order, shall not cause such order not
to be a Final Order.

 

10



--------------------------------------------------------------------------------

(c) The SunEdison Parties shall pursue in good faith the satisfaction of the
conditions precedent to the transactions contemplated by the Merger Agreement or
any alternative Jointly Supported Transaction Agreement.

(d) Until the Settlement Effective Time, the SunEdison Parties shall cooperate
in good faith with TERP to resolve, prior to the Settlement Effective Time,
administrative and operational matters and outstanding ordinary course claims
between TERP and SunEdison, including the claims and matters listed on Exhibit
E; provided that the TERP Parties shall reimburse (or shall cause their
subsidiaries that are not TERP Parties to reimburse) SunEdison for the
reasonable and documented out-of-pocket costs of engaging third parties (other
than the Debtors’ retained professionals in the Chapter 11 Cases) to provide
administrative or operational services to TERP.

(e) Except as contemplated by the Voting and Support Agreement, the SunEdison
Parties shall not, without the prior written consent of TERP Inc and TERP LLC,
(i) file or support any motion, application, pleading or other document,
including any plan of reorganization and the disclosure statement relating
thereto (each, a “Pleading” and collectively, “Pleadings”) (or make any comments
on the record before the Bankruptcy Court), or (ii) enter into, or agree to
enter into, any disposition or transfer of any assets of TERP or equity
interests in TERP or other transaction, in each of cases (i) and (ii) that is
inconsistent with this Agreement, a Consistent Plan (defined below) or the
Jointly Supported Transaction or that in any way undermines their support for
this Agreement. The SunEdison Parties shall use commercially reasonable efforts
to work collaboratively with TERP to implement the settlement and other
obligations set forth in this Agreement; provided that prior to the entry of the
Transaction Approval Order (defined below), the restrictions and obligations in
this paragraph (e) shall not apply in the event of any unsolicited, bona fide
proposal that the Board of Directors of SunEdison Inc has determined in good
faith based on the information then available and after consultation with
SunEdison Inc’s financial and legal advisors is reasonably likely to result in a
SunEdison Standalone Superior Proposal (as defined in the Voting and Support
Agreement as in effect on the date hereof).

(f) Except as contemplated by the Voting and Support Agreement, the SunEdison
Parties shall not, without the prior written consent of TERP Inc and TERP LLC,
directly or indirectly, seek, solicit, negotiate, support, propose, entertain or
engage in any discussions or other communications relating to, or enter into any
agreements or arrangements relating to, any transaction or any plan of
reorganization or liquidation unless such transaction or plan is consistent with
this Agreement or the Jointly Supported Transaction, and also seek, in the case
of a plan of reorganization or liquidation (such plan, a “Consistent Plan”),
exculpations (to the extent permitted under applicable law) for TERP Inc, TERP
LLC and their respective former and current partners, agents, officers,
directors, employees, representatives, attorneys and advisors (who served in
such roles after the Petition Date); provided that prior to the entry of the
Transaction Approval Order, the restrictions and obligations in this paragraph
(f) shall not apply in the event of any unsolicited, bona fide proposal that the
Board of Directors of SunEdison Inc has determined in good faith based on the
information then available and after consultation with SunEdison Inc’s financial
and legal advisors is reasonably likely to result in a SunEdison Standalone
Superior Proposal (as defined in the Voting and Support Agreement as in effect
on the date hereof).

 

11



--------------------------------------------------------------------------------

(g) Subject to Section 5(f) above, the SunEdison Parties agree that they will
promptly (and, in any event, within twenty-four (24) hours) notify TERP Inc and
TERP LLC if SunEdison receives any inquiries, proposals or offers with respect
to an Acquisition Proposal (as defined in the Jointly Supported Transaction
Agreement or, prior to execution and delivery of the Jointly Supported
Transaction Agreement, the latest draft Jointly Supported Transaction Agreement
approved by each of TERP Inc, TERP LLC and SunEdison Inc, as applicable), any
non-public information is requested from, or any such discussions or
negotiations are sought to be initiated or continued with, it or any of its
representatives indicating, in connection with such notice, the identity of the
person or group of persons making such inquiry, proposal, offer or request, the
material terms and conditions of any proposals or offers (including, if
applicable, copies of any written requests, proposals or offers, including
proposed agreements) and thereafter shall keep TERP Inc reasonably informed, on
a prompt basis (and, in any event, within twenty-four (24) hours), of the status
and terms of any such proposals or offers (including any amendments thereto) and
the status of any such discussions or negotiations.

(h) The SunEdison Parties shall use commercially reasonable efforts to cause
SunEdison Inc’s non-debtor direct and indirect subsidiaries to execute and
deliver joinders to this Agreement substantially in the form of Exhibit F
(“Subsidiary Joinders”) to SunEdison Inc, TERP Inc, TERP LLC and TERP Operating
on or prior to the Settlement Effective Time.

 

Section 6. TERP’s Support Obligations.

(a) The TERP Parties shall pursue in good faith the satisfaction of the
conditions precedent to the transactions contemplated by the Merger Agreement or
any alternative Jointly Supported Transaction Agreement.

(b) Until the Settlement Effective Time, the TERP Parties shall cooperate in
good faith with SunEdison to resolve, prior to the Settlement Effective Time,
administrative and operational matters and outstanding ordinary course claims
between TERP and SunEdison, including the claims and matters listed on Exhibit
E; provided that the SunEdison Parties shall reimburse (or shall cause their
subsidiaries that are not SunEdison Parties to reimburse) TERP for the
reasonable and documented out-of-pocket costs of engaging third parties (other
than TERP’s retained general corporate professionals) to provide administrative
or operational services to SunEdison.

(c) The TERP Parties shall not, without the prior written consent of SunEdison
Inc, file or support any Pleading (or make any comments on the record before the
Bankruptcy Court) that is inconsistent with this Agreement or the Jointly
Supported Transaction, or that in any way undermines their support for this
Agreement. The TERP Parties shall use commercially reasonable efforts to work
collaboratively with SunEdison to implement the settlement and other obligations
set forth in this Agreement; provided that prior to the time the Requisite
Company Vote is obtained, the restrictions and obligations in this paragraph
(c) shall not apply in the event of any unsolicited, bona fide proposal that the
Board of Directors of TERP Inc and the LLC Conflicts Committee has determined in
good faith based on the information then available and after consultation with
TERP’s financial and legal advisors is reasonably likely to result in a Superior
Proposal (as defined in the Jointly Supported Transaction Agreement).

 

12



--------------------------------------------------------------------------------

(d) The TERP Parties shall support, and not, directly or indirectly, object to,
litigate against, or otherwise impair, hinder, or delay the Debtors’ pursuit of
entry of the Approval Order.

(e) Except with the prior written consent of SunEdison Inc, the TERP Parties
shall not, directly or indirectly, seek, solicit, negotiate, support, propose,
entertain or engage in any discussions or other communications relating to, or
enter into any agreements or arrangements relating to, any transaction,
settlement with SunEdison or plan of reorganization or liquidation for the
Debtors unless such transaction, settlement or plan is consistent with this
Agreement and the Jointly Supported Transaction; provided that prior to the time
the Requisite Company Vote is obtained, the restrictions and obligations in this
paragraph (e) shall not apply in the event of any unsolicited, bona fide
proposal that the Board of Directors of TERP Inc and the LLC Conflicts Committee
has determined in good faith based on the information then available and after
consultation with TERP’s financial and legal advisors is reasonably likely to
result in a Superior Proposal (as defined in the Jointly Supported Transaction
Agreement).

(f) Subject to Section 6(e) above, the TERP Parties agree that they will
promptly (and, in any event, within twenty-four (24) hours) notify SunEdison Inc
if TERP receives any inquiries, proposals or offers with respect to an
Acquisition Proposal (as defined in the Jointly Supported Transaction
Agreement), any non-public information is requested from, or any such
discussions or negotiations are sought to be initiated or continued with, it or
any of its representatives indicating, in connection with such notice, the
identity of the person or group of persons making such inquiry, proposal, offer
or request, the material terms and conditions of any proposals or offers
(including, if applicable, copies of any written requests, proposals or offers,
including proposed agreements) and thereafter shall keep SunEdison Inc
reasonably informed, on a prompt basis (and, in any event, within twenty-four
(24) hours), of the status and terms of any such proposals or offers (including
any amendments thereto) and the status of any such discussions or negotiations.

(g) The TERP Parties shall use commercially reasonable efforts to cause the
direct and indirect subsidiaries of TERP Inc to execute and deliver Subsidiary
Joinders to SunEdison Inc, TERP Inc, TERP LLC and TERP Operating on or prior to
the Settlement Effective Time, including, without limitation, any direct or
indirect subsidiaries of TERP Inc that have or may file claims in the Chapter 11
Cases.

 

Section 7. Representations and Warranties of the Parties.

To induce each other Party to enter into and perform its obligations under this
Agreement, each Party, severally but not jointly, represents, warrants and
acknowledges, as of the date hereof and as of Settlement Effective Time, as
follows:

(a) Authority. (i) It is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all the requisite
corporate, partnership, limited liability company or other power and authority
to execute and deliver this Agreement and perform its obligations under this
Agreement, and (ii) the execution, delivery and performance by it under this
Agreement and the other documents and instruments contemplated hereby to which
it is contemplated to be a party (other than a Jointly Supported Transaction

 

13



--------------------------------------------------------------------------------

Agreement and the Voting and Support Agreement) and the consummation of the
transactions contemplated herein and therein (other than an Exclusivity
Agreement or a Jointly Supported Transaction), have been duly authorized by all
necessary action on its part (including, in the case of the TERP Parties (other
than TERP Inc), approval of the LLC Conflicts Committee), and no other actions
or proceedings on its part are necessary to authorize and approve this
Agreement, other than, in the case of the Debtors, the entry by the Bankruptcy
Court of the Approval Order.

(b) Validity. This Agreement has been duly executed and delivered by it and
constitutes its legal, valid and binding agreement, enforceable against it in
accordance with its terms, subject to, in the case of the Debtors, the entry by
the Bankruptcy Court of the Approval Order.

(c) No Conflict. Its execution, delivery and performance (when such performance
is due) of this Agreement does not and shall not (i) violate any provision of
law, rule or regulation applicable to it or any of its subsidiaries or its or
their subsidiaries’ certificates of incorporation or bylaws or other
organizational documents, or (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
material contractual obligations to which it or any of its subsidiaries is a
party, subject to, in the case of the Debtors, the entry by the Bankruptcy Court
of the Approval Order.

(d) Authorization of Governmental Authorities. No action by (including any
authorization, consent or approval), in respect of, or filing with, any
governmental authority or regulatory body is required for, or in connection
with, the valid and lawful authorization, execution, delivery and performance by
it of this Agreement, subject to, in the case of the Debtors, the entry by the
Bankruptcy Court of the Approval Order.

(e) No Reliance. It (i) is a sophisticated party with respect to the matters
that are the subject of this Agreement, (ii) has been represented and advised by
legal counsel in connection with this Agreement, (iii) has adequate information
concerning the matters that are the subject of this Agreement, and (iv) has
independently and without reliance upon any other Party, or any of its
affiliates, or any officer, employee, agent or representative thereof, and based
on such information as it has deemed appropriate, made its own analysis and
decision to enter into this Agreement, except that it has relied upon each other
Party’s express representations, warranties and covenants in this Agreement,
which it enters, or as to which it acknowledges and agrees, voluntarily and of
its own choice and not under coercion or duress.

 

Section 8. Termination.

(a) This Agreement may be terminated at any time prior to the Settlement
Effective Time by the mutual written consent of SunEdison Inc, TERP Inc and TERP
LLC.

(b) This Agreement may be terminated at any time prior to the Settlement
Effective Time by written notice from TERP Inc or TERP LLC if the TERP Parties
are not in material breach of any of their representations, warranties,
covenants or agreements under this Agreement, and:

 

14



--------------------------------------------------------------------------------

(i) (A) there has been a material breach of any representation, warranty,
covenant or agreement made by the SunEdison Parties in this Agreement or the
Voting and Support Agreement, and (B) such breach has not been cured by the
SunEdison Parties within ten (10) business days after receipt of written notice
thereof from TERP Inc or TERP LLC demanding such cure;

(ii) a motion seeking entry of the Approval Order has not been filed with the
Bankruptcy Court within four (4) business days after the date hereof and the
reason for such failure to file the motion is not the TERP Parties’ failure to
consent to the form thereof;

(iii) the Bankruptcy Court enters an order that is materially inconsistent in a
manner adverse to the TERP Parties with the Approval Order or the order
approving the GLBL Settlement Agreement (the “GLBL Approval Order”);

(iv) an order in form and substance reasonably acceptable to TERP and to the
Debtors approving the Debtors’ entry into the Voting and Support Agreement and
authorizing a Jointly Supported Transaction (the “Transaction Approval Order”)
(A) has not been entered by the Bankruptcy Court on or before May 18, 2017;
provided that such date shall be extended to June 30, 2017 if the Debtors are
prosecuting entry of the Transaction Approval Order in good faith in a contested
matter or (B) the Transaction Approval Order has not become a Final Order by
July 15, 2017;

(v) the Approval Order and an order approving the GLBL Settlement Agreement (the
“GLBL Approval Order”) (A) have not each been entered by the Bankruptcy Court on
or before May 18, 2017; provided that such date shall be extended to June 30,
2017 if the Debtors are prosecuting entry of the Approval Order and/or the GLBL
Approval Order in good faith in a contested matter or (B) the Approval Order and
the GLBL Approval Order have not become Final Orders by July 15, 2017;

(vi) the SunEdison Parties file a Pleading that is materially inconsistent with
this Agreement, if such Pleading is not withdrawn, after receipt of written
notice thereof from TERP Inc or TERP LLC, prior to the earlier of (A) the third
(3rd) business day after receipt of such notice and (B) the hearing to which
such Pleading pertains;

(vii) the Chapter 11 Cases are dismissed or converted to a case under Chapter 7
of the Bankruptcy Code, and such dismissal or conversion contains provisions
that are materially and adversely inconsistent with this Agreement, the Approval
Order or the GLBL Approval Order;

(viii) subject to Section 8(d), the Voting and Support Agreement is terminated
in accordance with its terms in the absence of, at the time of such termination,
an alternative Jointly Supported Transaction;

(ix) subject to Section 8(d), the Jointly Supported Transaction Agreement is
terminated in accordance with its terms in the absence of, at the time of such
termination, an alternative Jointly Supported Transaction; or

 

15



--------------------------------------------------------------------------------

(x) the SunEdison Parties fail to use commercially reasonable efforts to cause
the execution and delivery of the Subsidiary Joinders for each of SunEdison
Inc’s non-debtor direct and indirect subsidiaries reasonably requested by TERP
by the earlier of (A) July 1, 2017 and (B) ten (10) business days prior to the
expected Settlement Effective Time; provided that prior to exercising such right
to terminate this Agreement, TERP Inc or TERP LLC shall provide written notice
to the SunEdison Parties identifying any such subsidiaries. If, within nine
(9) business days after receipt of such notice, the SunEdison Parties cause such
subsidiaries to execute and deliver Subsidiary Joinders, then TERP Inc and TERP
LLC shall not be entitled to terminate this Agreement pursuant to this
Section 8(b)(x).

(c) This Agreement may be terminated at any time prior to the Settlement
Effective Time by written notice from SunEdison Inc if the SunEdison Parties are
not in material breach of any of their representations, warranties, covenants or
agreements under this Agreement, and:

(i) (A) there has been a material breach of any representation, warranty,
covenant or agreement made by the TERP Parties in this Agreement, and (B) such
breach has not been cured by the TERP Parties within ten (10) business days
after receipt of written notice thereof from SunEdison Inc demanding such cure;

(ii) the TERP Parties file a Pleading that is materially inconsistent with this
Agreement, if such Pleading is not withdrawn, after receipt of written notice
thereof from SunEdison Inc, prior to the earlier of (A) the third (3rd) business
day after receipt of such notice and (B) the hearing to which such Pleading
pertains;

(iii) subject to Section 8(d), the Jointly Supported Transaction Agreement is
terminated in accordance with its terms in the absence of, at the time of such
termination, an alternative Jointly Supported Transaction;

(iv) subject to Section 8(d), the Voting and Support Agreement is terminated in
accordance with its terms in the absence of, at the time of such termination, an
alternative Jointly Supported Transaction;

(v) the Transaction Approval Order has not been entered by the Bankruptcy Court
on or before July 31, 2017;

(vi) the Approval Order and the GLBL Approval Order have not been entered by the
Bankruptcy Court on or before July 31, 2017; or

(vii) the TERP Parties fail to use commercially reasonable efforts to cause the
execution and delivery of the Subsidiary Joinders by each of direct and indirect
subsidiaries of TERP Operating by the earlier of (A) July 1, 2017 and (B) ten
(10) business days prior to the expected Settlement Effective Time; provided
that prior to exercising such right to terminate this Agreement, SunEdison Inc
shall provide written notice to the TERP Parties identifying any such
subsidiaries. If, within nine (9) business days after receipt of such notice,
the TERP Parties either (A) cause such subsidiaries to

 

16



--------------------------------------------------------------------------------

execute and deliver Subsidiary Joinders or (B) provide the SunEdison Parties
with an indemnity, on terms substantially in the form attached hereto as Exhibit
G, for any Claims asserted against the SunEdison Parties by such subsidiaries
that, if such subsidiaries executed and delivered Subsidiary Joinders, would be
released pursuant to this Agreement against the Parties, then SunEdison Inc
shall not be entitled to terminate this Agreement pursuant to this
Section 8(c)(vii).

(d) Notwithstanding the foregoing, if the Jointly Supported Transaction
Agreement is terminated pursuant to Section 8.2(c) of the Merger Agreement (or
the equivalent provision of any alternative Jointly Supported Transaction
Agreement), no Party shall have the right to terminate this Agreement pursuant
to clause (viii) or (ix) of Section 8(b) or clause (iii) or (iv) of Section 8(c)
of this Agreement unless and until SunEdison has failed to elect to consummate a
Stand-Alone Conversion on a timely basis and in accordance with Section 2(h) of
this Agreement.

(e) Upon termination of this Agreement in accordance with this Section 8,
excluding the provisions of this Agreement that expressly survive any
termination thereof: (i) this Agreement shall be of no further force and effect
and (ii) each Party shall be released from its commitments, undertakings, and
agreements under this Agreement and shall have the rights that it would have had
had it not entered into this Agreement; provided, however, that upon such
termination, nothing contained herein shall be deemed or construed as a waiver,
admission, concession, res judicata, collateral estoppel, or otherwise relevant
in connection with any subsequent action, cause of action, or proceeding.

(f) Notwithstanding anything to the contrary in this Section 8, no Party may
terminate this Agreement pursuant to Section 8(b) (other than clauses (i) and
(ix) thereunder) or Section 8(c) (other than clauses (i) and (iii) thereunder)
after the time the Requisite Company Vote is obtained.

 

Section 9. Transfers and Conversions.

(a) Each of the TERP Parties agrees that, during the term of this Agreement, it
shall not directly or indirectly, sell, transfer, convey, participate, assign,
encumber, hypothecate or otherwise dispose of, in whole or in part, (“Transfer”)
any Claims that it has against SunEdison, and each of the SunEdison Parties
agrees that, during the term of this Agreement, it shall not directly or
indirectly, sell, transfer, convey, participate, assign, encumber, hypothecate
or otherwise dispose of, in whole or in part, any Claims that it has against
TERP; provided that in each case, a Party may pledge or encumber Claims in
connection with existing secured debt incurred or guaranteed by such Party or
the refinancing or modification thereof.

(b) During the term of this Agreement, the SunEdison Parties agree that, except
pursuant to the Stand-Alone Conversion, they shall not (i) seek to convert,
exchange, redeem, terminate or take any other action that would extinguish their
Class B Units and or Class B Common Stock into Class A Common Stock, other than
at the closing of a Jointly Supported Transaction in accordance with the terms
of a Jointly Supported Transaction Agreement or in connection with a Stand-Alone
Conversion pursuant to Section 2(h) of this Agreement, or (ii) Transfer any
Class B Units or Class B Common Stock to any entity that is not, at the time of
such transfer, a SunEdison Party.

 

17



--------------------------------------------------------------------------------

Section 10. Miscellaneous.

(a) Complete Agreement. This Agreement constitutes the entire agreement among
the Parties with respect to the subject matter hereof and supersedes and
nullifies all prior agreements, oral or written, among the Parties with respect
thereto, including the MOU. The Parties acknowledge that the terms set forth in
this Agreement do not represent, nor should they be construed as, a binding
commitment or obligation of any TERP Parties or SunEdison Parties to enter into
a Jointly Supported Transaction Agreement.

(b) Governing Law; Jurisdiction; Waiver of Jury Trial. This Agreement shall be
construed and enforced in accordance with, and the rights of the Parties shall
be governed by, the laws of the State of New York, without giving effect to the
conflict of laws principles thereof. Each Party agrees that it shall bring any
action or proceeding in respect of any claim arising out of or related to this
Agreement in the Bankruptcy Court and, solely in connection with claims arising
under this Agreement: (i) irrevocably submits to the exclusive jurisdiction and
the authority of the Bankruptcy Court, (ii) waives any objection to laying venue
in any such action or proceeding in the Bankruptcy Court, and (iii) waives any
objection that the Bankruptcy Court is an inconvenient forum, does not have
jurisdiction over any party, or lacks the constitutional authority to enter
final orders in connection with such action or proceeding. Each Party hereby
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in any legal proceeding arising out of, or relating to, this
Agreement or the transactions contemplated hereby (whether based on contract,
tort or any other theory). Each Party (i) certifies that no representative,
agent or attorney of any other Party has represented, expressly or otherwise,
that such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver, and (ii) acknowledges that it and the other Parties have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 10(b). It is understood and agreed that money
damages may not be a sufficient remedy for any breach or threatened breach of
this Agreement and that each Party shall be entitled to seek specific
performance and injunctive or other equitable relief as a remedy for any such
breach or threatened breach by the other to the extent permitted by law.

(c) Execution of Agreement. This Agreement may be executed and delivered in any
number of counterparts and by way of electronic signature and delivery, each
such counterpart, when executed and delivered, shall be deemed an original, and
all of which together shall constitute the same agreement. Each individual
executing this Agreement on behalf of a Party has been duly authorized and
empowered to execute and deliver this Agreement on behalf of such Party.

(d) Interpretation and Rules of Construction. This Agreement is the product of
negotiations among the Parties and in the enforcement or interpretation hereof,
is to be interpreted in a neutral manner, and any presumption with regard to
interpretation for or against any Party by reason of that Party having drafted
or caused to be drafted this Agreement, or any portion hereof, shall not be
effective in regard to the interpretation hereof. The Parties were each
represented by counsel during the negotiations and drafting of this Agreement
and continue to be represented by counsel. In addition, this Agreement shall be
interpreted in accordance with section 102 of the Bankruptcy Code.

 

18



--------------------------------------------------------------------------------

(e) Settlement Discussions. This Agreement and the transactions contemplated
herein are part of a proposed settlement among the Parties. Nothing herein shall
be deemed an admission of any kind. To the extent provided by Federal Rule of
Evidence 408, and any applicable state rules of evidence, this Agreement and all
negotiations relating thereto shall not be admissible into evidence in any
proceeding other than proceedings to approve the Approval Order or to enforce
the terms of this Agreement.

(f) Successors and Assigns; No Third Party Beneficiaries. This Agreement is
intended to bind and inure to the benefit of the Parties and their respective
successors and permitted assigns, as applicable. Except as otherwise explicitly
set forth herein, nothing in this Agreement is intended to benefit or create any
right or cause of action in or on behalf of any person other than the Parties
(and their affiliated persons and entities who are expressly described as
beneficiaries of the releases and settlements set forth herein).

(g) Notices. All notices hereunder shall be deemed given if in writing and
delivered, if sent by electronic mail, courier, or registered or certified mail
(return receipt requested) to the following addresses (or at such other
addresses as shall be specified by like notice):

if to SunEdison Inc or the SunEdison Parties, to:

SunEdison, Inc.

13736 Riverport Dr.

Maryland Heights, Missouri 63043

Attn:    General Counsel

with copies (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn:    Jay M. Goffman and J. Eric Ivester

Email:  jay.goffman@skadden.com

eric.ivester@skadden.com

if to TERP Inc, to:

TerraForm Power, Inc.

7550 Wisconsin Ave., 9th Floor

Bethesda, Maryland 20814

Attn:    General Counsel

with copies (which shall not constitute notice) to:

 

19



--------------------------------------------------------------------------------

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attn: Andrew G. Dietderich

Email: dietdericha@sullcrom.com

and

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, New York 10004

Attn: Avner Bengera

Email: avner.bengera@hugheshubbard.com

if to TERP LLC or the TERP Parties, to:

TerraForm Power, LLC

7550 Wisconsin Ave., 9th Floor

Bethesda, Maryland 20814

Attn: General Counsel

with copies (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attn: Andrew G. Dietderich

Email: dietdericha@sullcrom.com

and

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, New York 10004

Attn: Avner Bengera

Email: avner.bengera@hugheshubbard.com

or such other address as may have been furnished by a Party to each of the other
Parties by notice given in accordance with the requirements set forth above. Any
notice given by delivery, mail, or courier shall be effective when received.
Notwithstanding the potential applicability of the automatic stay of section 362
of the Bankruptcy Code, the Debtors consent to the TERP Parties’ delivery of
notices to the Debtors pursuant to this Agreement.

 

20



--------------------------------------------------------------------------------

(h) Amendments. This Agreement may not be modified or amended in any way except
in a writing with the mutual agreement of SunEdison Inc, TERP Inc and TERP LLC.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

[Signature Pages Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

SUNEDISON, INC. By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Executive Officer and Chief Restructuring
Officer SUNEDISON HOLDINGS CORPORATION By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNE ML1, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer TERRAFORM PRIVATE
HOLDINGS, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer ENFLEX CORPORATION
By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer

 

[Signature Page to TERP Settlement Agreement]



--------------------------------------------------------------------------------

SUNEDISON DG, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNEDISON UTILITY
HOLDINGS, INC. By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNEDISON
INTERNATIONAL, INC. By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer MEMC PASADENA, INC.
By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SOLAICX By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNEDISON
CONTRACTING, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer

 

[Signature Page to TERP Settlement Agreement]



--------------------------------------------------------------------------------

NVT, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer NVT LICENSES, LLC By:
 

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer TEAM-SOLAR, INC. By:
 

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNEDISON CANADA, LLC
By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer FOTOWATIO RENEWABLE
VENTURES, INC. By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SILVER RIDGE POWER
HOLDINGS, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer

 

[Signature Page to TERP Settlement Agreement]



--------------------------------------------------------------------------------

SUNEDISON INTERNATIONAL, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUN EDISON, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNE WIND HOLDINGS,
INC. By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNE HAWAII SOLAR
HOLDINGS, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer FIRST WIND SOLAR
PORTFOLIO, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer FIRST WIND CALIFORNIA
HOLDINGS, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer

 

[Signature Page to TERP Settlement Agreement]



--------------------------------------------------------------------------------

SEV MERGER SUB, INC. By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer PVT SOLAR, INC. By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNEDISON RESIDENTIAL
SERVICES, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNFLOWER RENEWABLE
HOLDINGS 1, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer BLUE SKY WEST
CAPITAL, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer FIRST WIND OAKFIELD
PORTFOLIO, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer

 

[Signature Page to TERP Settlement Agreement]



--------------------------------------------------------------------------------

FIRST WIND PANHANDLE HOLDINGS III, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer DSP RENEWABLES, LLC
By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer HANCOCK RENEWABLES
HOLDINGS, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer EVERSTREAM HOLDCO
FUND I, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer BUCKTHORN RENEWABLES
HOLDINGS, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer GREENMOUNTAIN WIND
HOLDINGS, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer

 

[Signature Page to TERP Settlement Agreement]



--------------------------------------------------------------------------------

RATTLESNAKE FLAT HOLDINGS, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SOMERSET WIND
HOLDINGS, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNE WAIAWA HOLDINGS,
LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNE MN DEVELOPMENT,
LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNE MINNESOTA
HOLDINGS, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer SUNE MN DEVELOPMENT
HOLDINGS, LLC By:  

/s/ John S. Dubel

Name:   John S. Dubel Title:   Chief Restructuring Officer

 

[Signature Page to TERP Settlement Agreement]



--------------------------------------------------------------------------------

TERRAFORM POWER, INC., as Company By:  

/s/ Peter Blackmore

Name:   Peter Blackmore Title:   Chairman and Interim Chief Executive Officer
TERRAFORM POWER, LLC BY:   TerraForm Power, Inc., its Managing Member By:  

/s/ Peter Blackmore

Name:   Peter Blackmore Title:   Chairman and Interim Chief Executive Officer
TERRAFORM POWER OPERATING, LLC BY:   TerraForm Power, LLC, its Managing Member
By:  

/s/ Peter Blackmore

Name:   Peter Blackmore Title:   Chairman and Interim Chief Executive Officer

 

[Signature Page to TERP Settlement Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

Approval Order

 

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF NEW YORK

 

          :      In re:       :      Chapter 11       :     
SUNEDISON, INC., et al.,       :      Case No. 16-10992 (SMB)       :     
                        Debtors.1       :      (Jointly Administered)       :
               :     

ORDER GRANTING DEBTORS’ MOTION FOR ORDER PURSUANT TO

BANKRUPTCY CODE SECTIONS 105, 363(B), AND 365 AND BANKRUPTCY RULES

6004 AND 9019 AUTHORIZING AND APPROVING CERTAIN SETTLEMENT

AGREEMENTS AMONG THE DEBTORS AND THE YIELDCOS

Upon the motion (the “Motion”)2 of the Debtors for an Order, pursuant to
sections 105(a), 363(b), and 365 of title 11 of the United States Code (the
“Bankruptcy Code”), and Rules 9019 and 6004 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”) (a)

 

 

1 The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s tax identification number are as follows: SunEdison, Inc. (5767);
SunEdison DG, LLC (N/A); SUNE Wind Holdings, Inc. (2144); SUNE Hawaii Solar
Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014); First Wind
California Holdings, LLC (7697); SunEdison Holdings Corporation (8669);
SunEdison Utility Holdings, Inc. (6443); SunEdison International, Inc. (4551);
SUNE ML 1, LLC (3132); MEMC Pasadena, Inc. (5238); Solaicx (1969); SunEdison
Contracting, LLC (3819); NVT, LLC (5370); NVT Licenses, LLC (5445); Team-Solar,
Inc. (7782); SunEdison Canada, LLC (6287); Enflex Corporation (5515); Fotowatio
Renewable Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC (5886);
SunEdison International, LLC (1567); Sun Edison LLC (1450); SunEdison Products
Singapore Pte. Ltd. (7373); SunEdison Residential Services, LLC (5787); PVT
Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1,
LLC (6273); Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio,
LLC (3711); First Wind Panhandle Holdings III, LLC (4238); DSP Renewables, LLC
(5513); Hancock Renewables Holdings, LLC (N/A); EverStream HoldCo Fund I, LLC
(9564); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind Holdings,
LLC (N/A); Rattlesnake Flat Holdings, LLC (N/A); Somerset Wind Holdings, LLC
(N/A); SunE Waiawa Holdings, LLC (9757); SunE MN Development, LLC (8669); SunE
MN Development Holdings, LLC (5388); and SunE Minnesota Holdings, LLC (8926).
The address of the Debtors’ corporate headquarters is 13736 Riverport Dr.,
Maryland Heights, Missouri 63043.

2 

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Motion.

 

A-1



--------------------------------------------------------------------------------

authorizing and approving the Debtors’ entry into (i) that certain Settlement
Agreement, dated as of March 6, 2017, by and among the SunEdison Parties and the
TERP Parties, attached hereto as Annex A (the “TERP Settlement Agreement”) and
(ii) that certain Settlement Agreement, dated as of March 6, 2017, by and among
the SunEdison Parties and the Global Parties, attached hereto as Annex B (the
“GLBL Settlement Agreement,” and together with the TERP Settlement Agreement,
the “Settlement Agreements”), (b) approving the Debtors’ performance of their
obligations under the Settlement Agreements, (c) approving and effectuating
(i) the releases provided by (x) the TERP Releasing Parties as and to the full
extent set forth in Section 3(a), if applicable, and Section 4(a) and 4(f) of
the TERP Settlement Agreement and (y) the SunEdison Releasing Parties as and to
the full extent set forth in Section 4(b) of the TERP Settlement Agreement
(collectively, the “TERP Releases”) and (ii) the releases provided by (x) the
GLBL Releasing Parties as and to the full extent set forth in Section 3(a), if
applicable, and Sections 4(a) and 4(f) of the GLBL Settlement Agreement and
(y) the SunEdison Releasing Parties as and to the full extent set forth in
Section 4(b) of the GLBL Settlement Agreement (collectively, the “GLBL Releases”
and together with the TERP Releases, the “Releases”), in each case, solely when
effective under the terms of the applicable Settlement Agreement, and
(d) approving the allocation of the consideration to be received by the Debtors
on account of the Avoidance Actions in connection with the Jointly Supported
Transaction; and upon the supporting Declarations; and due and sufficient notice
of the Motion having been given under the particular circumstances; and it
appearing that no other or further notice need be provided; and it appearing
that the relief requested by the Motion is in the best interests of the Debtors,
their estates, their creditors, their stakeholders, and other parties in
interest; and good cause appearing therefor, it is hereby

 

A-2



--------------------------------------------------------------------------------

FOUND AND DETERMINED THAT:3

A. Jurisdiction and Venue. The Court has jurisdiction over the Motion pursuant
to 28 U.S.C. §§ 157 and 1334, and this matter is a core proceeding pursuant to
28 U.S.C. § 157(b). Venue of these cases and the Motion in this district is
proper under 28 U.S.C. §§ 1408 and 1409.

B. Hearing and Notice. A hearing on the Motion was held by this Court on [•],
2017 (the “Hearing”). As evidenced by the affidavits of service previously filed
with the Court, and based on the representations of counsel at the Hearing,
(i) proper, timely, adequate, and sufficient notice of the Motion, the Hearing,
and the Settlement Agreements has been provided in accordance with sections 362,
363, and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004 and 9006, Rule
6006-1 of the Local Rules for the United States Bankruptcy Court for the
Southern District of New York (the “Local Bankruptcy Rules”) and this Court’s
case management procedures, (ii) such notice was good, sufficient, and
appropriate under the particular circumstances, and (iii) no other or further
notice of the Motion, the Hearing, or the Settlement Agreements is or shall be
required.

C. Opportunity to Object. A fair and reasonable opportunity to object or be
heard with respect to the Motion and the relief requested therein has been
afforded to all interested persons and entities.

D. Settlement and Compromise. As is more specifically described in the recitals
to the Settlement Agreements, the Debtors have asserted claims against the
Yieldcos, the Yieldcos have asserted claims against the Debtors, and each has
asserted defenses to the rights

 

3 

Findings of fact shall be construed as conclusions of law and conclusions of law
shall be construed as findings of fact when appropriate. See Fed. R. Bankr. P.
7052.

 

A-3



--------------------------------------------------------------------------------

and claims of the other (collectively, the “Claims and Defenses”). The Claims
and Defenses include allegations by the Debtors that certain transfers to or for
the benefit of the Yieldcos or the value thereof are avoidable by or payable to
the Debtors (the “Potential Avoidance Claims”).4 The Motion describes, and each
Settlement Agreement contemplates, a comprehensive release and settlement of
certain Claims and Defenses (the “Yieldco Compromises and Settlements”), which
are supported by valuable consideration. Specifically, (i) the TERP Settlement
Agreement provides that, subject to its terms and conditions, (A) solely in
accordance with Section 2(a) thereof, upon the closing of a Jointly Supported
Transaction for TERP, the Debtors shall receive 36.9% of the total consideration
paid to or value received in respect of all TERP Inc equity securities
(including, for the avoidance of doubt, all shares of common stock, options,
restricted stock awards and restricted stock units issued and outstanding
immediately prior to the consummation of such Jointly Supported Transaction)
(the “M&A Conversion”) and (B) solely in accordance with Sections 2(a) and
Section 2(h) thereof, if the Jointly Supported Transaction Agreement is
terminated under certain circumstances, SunEdison shall have the right to elect
to receive newly-issued Class A Common Stock of TERP Inc constituting 36.9% of
the aggregate issued and outstanding Class A Common Stock of TERP Inc on a
fully-diluted, as converted basis (including options, restricted stock awards
and restricted stock units) as of the issuance of such Class A Common Stock (the
“Stand-Alone Conversion,” and together with the M&A Conversion, the “TERP
Settlement Value”), and (ii) the GLBL Settlement Agreement provides that,
subject to its terms and conditions and solely in accordance with Section 2(a)
thereof, upon the closing of a Jointly Supported Transaction for GLBL, the
Debtors shall receive 25.0% of the

 

4  On November 7, 2016, the Committee filed the Motion of Official Committee of
Unsecured Creditors for (I) Leave, Standing and Authority to Commence and
Prosecute Certain Claims and Causes of Action on Behalf of Debtors’ Estates and
(II) Settlement Authority [Docket No. 1557] (the “UCC Standing Motion”) seeking
other things, leave, standing and authority to prosecute the Potential Avoidance
Claims.

 

A-4



--------------------------------------------------------------------------------

total consideration paid to or value received in respect of all GLBL Inc equity
securities (including shares of common stock, options, restricted stock awards
and restricted stock units) (the “GLBL Settlement Value” and, together with TERP
Settlement Value, the “Aggregate Settlement Value”), in each case, pursuant to
the applicable Jointly Supported Transaction.

E. Releases. The Releases, as and to the fullest extent set forth in the TERP
Settlement Agreement and GLBL Settlement Agreement, respectively, are critical
to the settlements and compromises thereunder, are supported by fair and
reasonable consideration, are in the best interests of the Debtors’ estates,
and, accordingly, are hereby approved pursuant to Bankruptcy Rule 9019; are
subject to the conditions, limitations, exclusions, and stipulations set forth
in the applicable Settlement Agreement in all respects, and shall only be
effective when effective under the applicable Settlement Agreement.

F. Allocation of Sale Consideration to Potential Avoidance Claims. In the Motion
and supporting declarations, the Debtors set forth the amount and their analysis
regarding the deemed allocation, for purposes of implementing the Yieldco
Compromises and Settlements, of the Aggregate Settlement Value on account of the
Debtors’ release of Potential Avoidance Claims: $            of cash or
equivalent value of the TERP Settlement Value to be received by those Debtors
identified in Annex C to this Order and $            of the GLBL Settlement
Value to be received by those Debtors identified in Annex C to this Order
(collectively, the “Potential Avoidance Claims Allocations,” and together with
the Yieldco Compromises and Settlements, the “Compromise and Settlement”). The
remainder of the Aggregate Settlement Value is deemed, for purposes of
implementing the Yieldco Compromises and Settlements, to be received by the
Debtors on account of the Debtors’ Class A Common Stock (if any), Class B Common
Stock and Class B Units (in each case, in the respective

 

A-5



--------------------------------------------------------------------------------

Yieldco), the Debtors’ asserted voting control, and the cancellation or delivery
of the Debtors’ incentive distribution rights, each as contemplated under the
Settlement Agreements, and as set forth by the Debtors in Annex C hereto.
Notwithstanding anything to the contrary herein, the Potential Avoidance Claims
Allocations shall not be deemed an admission or concession, res judicata,
collateral estoppel, or otherwise relevant or probative as part of, or in
connection with, any subsequent action or proceeding, including any action or
proceeding (a) in connection with the Potential Avoidance Claims or (b) between
any Yieldco and any other party.

G. Fair and Equitable/Best Interest. Approval of the Compromise and Settlement,
including the Yieldco Compromises and Settlements and the Potential Avoidance
Claims Allocations, is (i) fair and equitable, (ii) in the best interests of the
estate, and (iii) falls within the reasonable range of litigation possibilities.
The balance between the likelihood of the Debtors’ success on the merits after
lengthy and costly litigation when compared to the concrete and tangible benefit
of the Compromise and Settlement weighs in favor of approval of the Compromise
and Settlement. Moreover, it is certain that litigation of the Claims and
Defenses (including the Potential Avoidance Claims) would be complex, protracted
and collectability by the Debtors of any judgment that might be ordered in the
Debtors’ favor against either of the Yieldcos is far from certain. [The
[Committee] [or] [Prepetition Secured Lenders] [or][Committee and Prepetition
Secured Lenders] support[s] the Compromise and Settlement.] The Debtors relied
on experienced counsel from Skadden, Arps, Slate, Meagher & Flom LLP, Brown
Rudnick LLP, Rothschild Inc. and PricewaterhouseCoopers LLP when exercising
their business judgment to enter into the Compromise and Settlement, including
determination of the Potential Avoidance Claims Allocations. With respect to the
Potential Avoidance Claims Allocations, the Debtors also considered written
submissions from both the Committee and the Prepetition Secured Lenders where
such constituent groups outlined their respective view about the Potential
Avoidance Claims Allocations.

 

A-6



--------------------------------------------------------------------------------

H. Arm’s-Length Process. The negotiation and execution of the Settlement
Agreements was at arm’s-length and in good faith, and at all times each of the
Yieldcos and the Debtors were represented by competent, independent counsel of
their choosing.

(a) [TERP. The TERP Settlement Agreement was approved by the Conflicts Committee
of the Board of Directors of TERP Inc, which is comprised entirely of
independent directors of TERP Inc who do not serve on GLBL Inc’s Board of
Directors and who are advised by independent counsel. In addition, the TERP
Settlement Agreement was approved by the Conflicts Committee of TERP LLC, which
is comprised entirely of independent directors who do not serve on the GLBL Inc
Board of Directors, and the Board of Directors of TERP Inc, the majority of
which is independent and unaffiliated with SunEdison.]

(b) [GLBL. The GLBL Settlement Agreement was approved by the Conflicts Committee
of the Board of Directors of GLBL Inc, which is comprised entirely of
independent directors of GLBL Inc who do not serve on TERP Inc’s Board of
Directors and who are advised by independent counsel. In addition, the GLBL
Settlement Agreement was approved by the Conflicts Committee of GLBL LLC, which
is comprised entirely of independent directors who do not serve on the TERP Inc
Board of Directors, and the Board of Directors of GLBL Inc, the majority of
which is independent and unaffiliated with SunEdison. The two directors on the
GLBL Inc Board of Directors affiliated with SunEdison recused themselves from
the deliberations and votes related to such approval.]

(c) [SunEdison. After due deliberation and careful consideration, the Settlement
Agreements were approved by the SUNE Board of Directors.]

 

A-7



--------------------------------------------------------------------------------

I. Legal and Factual Bases. The legal and factual bases set forth in the Motion
and at the Hearing establish just cause for the relief granted herein.

It is therefore ORDERED, ADJUDGED AND DECREED THAT:

1. The Motion is GRANTED to the extent set forth herein.

2. The Compromise and Settlement is hereby approved.

3. The Yieldco Compromises and Settlements, including the Settlement Agreements
and all of their provisions (including the Releases), are hereby approved, and
the Releases are incorporated fully herein. The Debtors are authorized to enter
into, perform their obligations under, and take all other actions to effect the
Settlement Agreements with the Yieldcos pursuant to sections 105, 363(b), and
365 of the Bankruptcy Code and Bankruptcy Rules 6004 and 9019.

4. This Order, and the Settlement Agreements approved hereunder, shall be
binding on all parties in interest in the Debtors’ Chapter 11 Cases (including,
but not limited to, any subsequently appointed chapter 11 or chapter 7 trustee
or any representative of the Debtors’ estates appointed pursuant to 11 U.S.C.
§ 1123) and in each case, on each of their predecessors or successors.

5. Any Release of Claims by a person or entity other than a SunEdison Party
authorized herein is subject to such person or entity’s authority to release
such Claims under applicable non-bankruptcy law.

6. The Potential Avoidance Claims Allocations are hereby approved in the amounts
set forth above. Any monies or property received on account of the Potential
Avoidance Claims Allocations shall be held by the respective Debtors, in
accordance with Annex C hereto, to be

 

A-8



--------------------------------------------------------------------------------

distributed as may be required pursuant to the Bankruptcy Code or further court
order. Nothing contained in this Order is intended to decide which creditor
constituent(s) is/are entitled to the Potential Avoidance Claims Allocations and
the arguments of the Debtors and all parties in interest with respect to such
issues are preserved, including any claims and defenses in that certain
adversary proceeding, Official Committee of Unsecured Creditors v. Wells Fargo
Bank, N.A., et al., Adv. Pro. No. 16-1228 (SMB), or arguments for substantive
consolidation of some or all of the Debtors’ estates with estates of other
Debtors.

7. Exclusive of the decree set forth in the above Paragraph 6, any and all
liens, claims, interests, and encumbrances (collectively, the “Liens”) attaching
to the Aggregate Settlement Value will attach in the order of priority, and with
the same validity and extent, as set forth under the Final Order (I) Authorizing
Debtors to (A) Obtain Senior Secured, Superpriority, Postpetition Financing
Pursuant to Bankruptcy Code Sections 105, 361, 362, 364(c)(1), 364(c)(2),
364(c)(3), 364(d)(1), and 364(e) and (B) Utilize Cash Collateral Pursuant to
Bankruptcy Code Section 363, and (ii) Granting Adequate Protection to
Prepetition Secured Parties Pursuant to Bankruptcy Code Sections 361, 362, 363
and 364 [Docket No. 523] (the “Final DIP Order”).

8. Upon the respective Settlement Effective Time and pursuant to the terms of
the TERP and GLBL Settlement Agreements, the SunEdison Parties shall receive,
with respect to their Class A Common Stock (if any) in each of TERP Inc and GLBL
Inc, the SunEdison Parties’ pro rata share of the total consideration paid to
holders of Class A Common Stock of TERP Inc and GLBL Inc pursuant to the
respective Jointly Supported Transaction, and such consideration shall be in
addition to the Aggregate Settlement Value received by the Debtors.

 

A-9



--------------------------------------------------------------------------------

9. Excluding the Settlement Agreements, confidentiality agreements, and the
agreements set forth on Exhibits B of the Settlement Agreements, each agreement
between the Debtors, on the one hand, and TERP and GLBL (as applicable), on the
other hand, shall be deemed rejected by the applicable Debtor(s) as of the
applicable Settlement Effective Time, pursuant to section 365 of the Bankruptcy
Code; provided, however, that the Yieldcos shall be deemed to have no damages,
claims or liabilities of any nature whatsoever (including, but not limited to,
any administrative claims against the Debtors) arising from such rejections. For
the avoidance of doubt, the foregoing relief granted in this Paragraph 9 of the
Order shall only pertain to agreements between the Debtors and TERP and GLBL (as
applicable), and shall not apply to agreements between TERP and GLBL (as
applicable) and any non-Debtor SunEdison subsidiary or affiliate.

10. In the event that the Preserved Comprehensive Unsecured Claim of TERP and/or
GLBL is not waived and released pursuant to Section 3(a) of the applicable
Settlement Agreement(s), the Debtors’ and the Committee’s rights to oppose or
object to the Preserved Comprehensive Unsecured Claim(s) on any grounds,
including by seeking to reduce the allowed amount of such claim or to disallow
such claim in its entirety, shall be preserved in accordance with the applicable
Settlement Agreement(s).

11. The Debtors’ and the Committee’s rights to oppose or object to the Preserved
DE Shaw Unsecured Claim and the Preserved Renova Unsecured Claim on any grounds,
including by seeking to reduce the allowed amount of such claim or to disallow
such claim in its entirety, shall be preserved in accordance with the TERP
Settlement Agreement and the GLBL Settlement Agreement (as applicable).

 

A-10



--------------------------------------------------------------------------------

12. For the avoidance of doubt, upon the effectiveness of the TERP Releases,
(a) the TERP Parties shall forever be barred from asserting any Claims against
the Debtors’ estates other than (i) the Preserved Comprehensive Unsecured Claim
(to the extent such Preserved Comprehensive Unsecured Claim is not waived and
released pursuant to the TERP Settlement Agreement), (ii) the Preserved DE Shaw
Unsecured Claim and (iii) any Claim to enforce, or for damages for breach of
(A) the TERP Settlement Agreement, (B) the TERP Jointly Supported Transaction
Agreement, (C) the TERP Voting and Support Agreement, (D) any agreement set
forth on Exhibits B or C of the TERP Settlement Agreement, or (E) any other
contract, instrument, release or other agreement or document entered into in
connection with the TERP Settlement Agreement or the TERP Jointly Supported
Transaction, and (b) the SunEdison Parties shall forever be barred from
asserting any Claims against TERP other than any Claim to enforce, or for
damages for breach of (A) the TERP Settlement Agreement, (B) the TERP Jointly
Supported Transaction Agreement, (C) the TERP Voting and Support Agreement,
(D) any agreement set forth on Exhibits B or C of the TERP Settlement Agreement,
or (E) any other contract, instrument, release or other agreement or document
created or entered into in connection with the TERP Settlement Agreement or the
TERP Jointly Supported Transaction.

13. For the avoidance of doubt, upon the effectiveness of the GLBL Releases,
(a) the GLBL Parties shall forever be barred from asserting any Claims against
the Debtors’ estates other than (i) the Preserved Comprehensive Unsecured Claim
(to the extent such Preserved Comprehensive Unsecured Claim is not waived and
released pursuant to the TERP Settlement Agreement), (ii) the Preserved Renova
Unsecured Claim and (iii) any Claim to enforce, or for damages for breach of
(A) the GLBL Settlement Agreement, (B) the GLBL Jointly Supported Transaction
Agreement, (C) the GLBL Voting and Support Agreement, (D) any agreement set

 

A-11



--------------------------------------------------------------------------------

forth on Exhibits B or C of the GLBL Settlement Agreement, or (E) any other
contract, instrument, release or other agreement or document entered into in
connection with the GLBL Settlement Agreement or the GLBL Jointly Supported
Transaction, and (b) the SunEdison Parties shall forever be barred from
asserting any Claims against GLBL other than any Claim to enforce, or for
damages for breach of (A) the GLBL Settlement Agreement, (B) the GLBL Jointly
Supported Transaction Agreement, (C) the GLBL Voting and Support Agreement,
(D) any agreement set forth on Exhibits B or C of the GLBL Settlement Agreement,
or (E) any other contract, instrument, release or other agreement or document
created or entered into in connection with the GLBL Settlement Agreement or the
GLBL Jointly Supported Transaction.

14. Upon the entry of this Order, the UCC Standing Motion [Docket No. 1557] is
hereby denied with prejudice.

15. Notwithstanding anything to the contrary in this Order or the Settlement
Agreements, the rights of the Parties and all other insured persons and
entities, if any, to access any insurance policies or the proceeds thereof (the
“Policies”) in their respective capacities as insureds thereunder, including
those under which the Debtors or the Yieldcos are insured, shall not be affected
or diminished by this Order or the Settlement Agreements (even if Claims and
Defenses related thereto are otherwise released pursuant to the Settlement
Agreements), and the rights and defenses of the Debtors and each Yieldco are
reserved with respect thereto. Insurers for the Policies are directed to comply
with and implement this Paragraph 15.

16. Upon the termination of a Settlement Agreement in accordance with its terms:
(i) this Order and the relief granted herein shall be deemed null and void
effective immediately upon such termination with respect to such Settlement
Agreement, excluding the provisions of

 

A-12



--------------------------------------------------------------------------------

such Settlement Agreement that expressly survive the termination thereof;
(ii) thereupon, excluding the provisions of such Settlement Agreement that
expressly survive the termination thereof, the parties to such Settlement
Agreement shall fully revert to the status quo ante, including respecting all
claims, defenses, causes of action, arguments and contentions; and (iii) no
aspect of the Motion, supporting Declarations, any responsive pleadings or
statements on the record before the Court, the Hearing, or this Order shall be
deemed an admission or concession, res judicata, collateral estoppel, or
otherwise relevant or probative in connection with any subsequent action or
proceeding. For the avoidance of doubt, if one Settlement Agreement terminates
in accordance with its terms and the other does not, this Order shall remain in
effect in all respects with respect to the non-terminating Settlement Agreement
until such Settlement Agreement terminates in accordance with its terms.

17. For the avoidance of doubt, to the extent the automatic stay provisions of
section 362 of the Bankruptcy Code would otherwise apply, such provisions are
vacated and modified to effectuate all of the terms of the Settlement
Agreements, including to permit the parties thereto to send any notices
contemplated thereunder, or to exercise any right or perform any obligation in
accordance with the terms thereof.

18. Any objections to the Motion or the relief requested therein that have not
been withdrawn, waived, or settled, and all reservations of rights included
therein, are hereby overruled on the merits and denied with prejudice.

19. In the event of any conflict(s) or inconsistency between this Order and the
Settlement Agreements, the Order shall govern.

 

A-13



--------------------------------------------------------------------------------

20. Notwithstanding Bankruptcy Rule 6004(h), this Order shall be effective and
enforceable immediately upon entry hereof.

21. The requirements set forth in Local Bankruptcy Rule 9013-1(b) are satisfied
by the contents of the Motion.

22. The Debtors are authorized and empowered to take all actions necessary to
implement the relief granted in this Order.

23. This Court shall retain jurisdiction with respect to all matters arising
from or related to the implementation or interpretation of this Order.

24. To the extent of any conflict or inconsistency between the terms of this
Order and the Settlement Agreements, on the one hand, and any plan of
reorganization confirmed in these Chapter 11 Cases, on the other hand, the terms
of this Order and the Settlement Agreement, as applicable, shall govern.

Dated: New York, New York

                    , 2017

 

 

HONORABLE STUART M. BERNSTEIN

 

A-14



--------------------------------------------------------------------------------

EXHIBIT B

Surviving Agreements between the TERP Parties and the Debtors

1. TERP Lease Assumption & Assignment Agreement, dated February 3, 2017, between
SunEdison, Inc. and Terraform Power, Inc. and TerraForm Power, LLC.

2. Any transition services agreement between TERP and SunEdison, if any, entered
into after the date hereof pertaining to the provisions of transition services
relating to the GAM business, unless expressly stated otherwise in such
agreement.

3. Any transition services agreement between TERP and SunEdison, if any, entered
into after the date hereof pertaining to the provision of corporate and/or
administrative transition services.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

Surviving Agreements between the TERP Parties and non-Debtor SunEdison Entities

1. Any transition services agreement between TERP and SunEdison, if any, entered
into after the date hereof pertaining to the provisions of transition services
relating to the GAM business, unless expressly stated otherwise in such
agreement.

2. Any transition services agreement between TERP and SunEdison, if any, entered
into after the date hereof pertaining to the provision of corporate and/or
administrative transition services.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

Intellectual Property Identified in Section 2(e)

 

System/Project Name

  

Description

   Type of License

SunDAT

   Layouts of PV Systems (Home grown)    Vendor

Gateway Device

   Control unit at customer premise    Vendor

Intranet

   Intranet, Employee Portal    Home grown

3 Megawatt

   Solar Asset Management    Vendor

TCMan

   Asset Management (Europe)    Vendor

TREES

   In-house software for Billing    Home grown

SAM

   Project Database    Home grown

Maximo

   Enterprise Asset Management, EHS, QA, …    Vendor

Oracle EBS R12

   Accounting/ERP software    Vendor

 

D-1



--------------------------------------------------------------------------------

Exhibit E1

Administrative and Operational Matters and Ordinary Course Claims

Unless expressly stated otherwise below, the amounts of all asserted claims
described below are disputed by the party such claims are asserted against, and
the inclusion of such claims on this Exhibit E shall not be deemed an admission
or concession, res judicata, collateral estoppel, or otherwise relevant or
probative as part of, or in connection with, any subsequent action or proceeding
in respect of such claims.

TERP

 

  1. The parties agree that IVS I Services LLC will pay $1.925 million
Team-Solar, Inc. in full and final settlement of the dispute as to outstanding
amounts owed in relation to the Imperial Valley Solar I (Mt. Signal) Project and
the series of O&M and Asset Management agreements related thereto.

 

  2. Upon the recovery by TERP of insurance proceeds from AIG related to the
Kahuku fire, TERP agrees, within five business days of receipt of such insurance
proceeds, to reimburse SunEdison for its reasonable and documented out-of-pocket
legal costs and expenses in connection therewith, in an amount not to exceed
$475,000. SunEdison agrees to cooperate with TERP to facilitate a settlement
with AIG, including by executing such releases or similar documents in mutually
agreed form and substance as may be required by AIG.

 

  3. The following amounts that TERP asserts are owed by First Wind Energy, LLC
in connection with certain insurance premium prepayments on behalf of the TERP
projects identified below (with such amounts to be reimbursed directly to the
respective project and totaling approximately $2,137,069.39 in the aggregate):

 

  (a) Rattlesnake – $398,740.21

  (b) KWP II – $119,123.25

  (c) Bull Hill – $94,568.27

  (d) MA Solar – $33,241.82

  (e) South Plains I – $337,380.63

  (f) Steel Winds – $86,828.48

  (g) Sheffield – $105,702.09

  (h) Cohocton – $284,298.26

  (i) Kahuku – $112,285.90

  (j) KWP I – $75,062.87

  (k) Mars Hill – $92,380.75

 

1  For the avoidance of doubt, each item set forth in this Exhibit E shall be
treated as mutually exclusive and independent of the other, and any claims and
resolutions with respect to any particular item shall not be used against or
with respect to any other item, including without limitation to assert a right
of setoff against any other item. To that end, amounts at issue in item number 1
herein, may not be used to offset amounts relating to items set forth in number
4 herein

 

E-1



--------------------------------------------------------------------------------

  (l) Stetson – $234,230.53

  (m) Rollins – $163,226.33

 

  4. Pending the execution and delivery of transition services agreements
governing such matters, and solely to the extent unpaid, all amounts due and
owing pursuant to agreed-upon reimbursement of SunEdison’s and TERP’s reasonable
and documented out-of-pocket costs and expenses associated with the following
(which, for the avoidance of doubt, in each case shall exclude all costs, fees,
and expenses of TERP’s and the Debtors’ retained general corporate
professionals):

 

  (a) The provision of corporate services to TERP, including the reimbursement
of American Express charges, compensation and benefits for agreed-upon
employees, the cost of agreed-upon external services, and the cost of IT
services. SunEdison asserts that as of February 28, 2017, $268,118.19 is owed by
TERP to SunEdison under this clause 4(a), and the relevant amount after
reconciliation shall be paid by March 13, 2017.

 

  (b) Agreed-upon services provided in connection with the transfer of GAM
operations to TERP, including compensation and benefits for agreed-upon
employees and the cost of agreed-upon external services. SunEdison asserts that
as of February 28, 2017, $1,601,659.41 is owed by TERP to SunEdison under this
clause 4(b) for certain employee salaries and benefits (paid by SunEdison on
TERP’s behalf) and employer taxes, and the relevant amount after reconciliation
shall be paid by March 14, 2017.

 

  (c) Any additional services for which TERP has agreed in writing (including by
email) to reimburse SunEdison, and after March 7, 2017, as agreed to by an
officer of TERP.

 

  (d) Any services for which SunEdison has agreed in writing (including by
email) to reimburse TERP, and after March 7, 2017, as agreed to by an officer of
SunEdison.

 

  (e) Until the execution and delivery of a definitive transition services
agreement for the GAM transition, any obligations under existing GAM contracts
that have not been terminated that shall be invoiced and paid in the ordinary
course, subject to TERP’s rights and defenses, if any.

 

  5.

For the period from February 28, 2017, through and until the execution and
delivery of definitive transition services agreements for the GAM transition and
corporate matters between TERP and SUNE, SUNE will continue to invoice TERP in
the ordinary course (with respect to GAM services and general corporate matters,
in each case not otherwise compensated for by reimbursement, O&M fees or asset
management fees preserved in Item 4) and consistent with past practice for
services for which TERP has (i) agreed in writing (including by email) to
reimburse SunEdison (and after March 7, 2017, as agreed to by an officer of
TERP), or (ii) reimbursed SunEdison within the past three months

 

E-2



--------------------------------------------------------------------------------

  (unless TERP has notified SunEdison that it no longer intends to reimburse
SunEdison for such services), and TERP will continue to pay amounts owed under
such invoices in each case subject to TERP’s rights and defenses, if any.

 

  6. Solely to the extent unpaid, TERP shall pay SunEdison, and SunEdison shall
pay TERP, all amounts due and owing pursuant to executed and delivered
transition services agreements, if any, for the GAM transition and corporate
matters between TERP and SunEdison.

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

Form of Subsidiary Joinder

JOINDER AGREEMENT

This Joinder Agreement, dated as of                      , 2017, (this “Joinder
Agreement”) is a joinder to the Settlement Agreement dated March 6, 2017, among
TerraForm Power, Inc., TerraForm Power, LLC, TerraForm Power Operating, LLC and
SunEdison, Inc. (the “Settlement Agreement”). Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Settlement
Agreement.

1. [Each of] [t]he undersigned (“Subsidiar[ies]”), having received and reviewed
a copy of the Settlement Agreement, hereby agrees to be bound by the terms,
conditions and other provisions of the Settlement Agreement that bind TERP, with
all attendant rights, duties and obligations of TERP stated therein.

2. [Each] Subsidiary makes, as of the date hereof, all of the representations
and warranties of a Party contained in Section 7 of the Settlement Agreement as
fully as if such representations and warranties were set forth herein.

3. THIS JOINDER AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

4. This Joinder Agreement may be executed in one or more counterparts (which may
include counterparts delivered by telecopier) and, if executed in more than one
counterpart, the executed counterparts shall each be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Joinder Agreement as of the date first written above.

 

[SUBSIDIARY] By:  

 

  Name:   Title: [SUBSIDIARY] By:  

 

  Name:   Title:

 

AGREED AND ACKNOWLEDGED: SunEdison, Inc., By:  

 

  Name:   Title: TerraForm Power, Inc., By:  

 

  Name:   Title: TerraForm Power, LLC By:  

 

  Name:   Title: TerraForm Power Operating, LLC By:  

 

  Name:   Title:

 

F-2



--------------------------------------------------------------------------------

Exhibit G

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Indemnification Agreement”) is made and
entered into as of             , 2017, by and between

 

  (a) TerraForm Power, Inc., a Delaware corporation (“TERP Inc”);

 

  (b) TerraForm Power, LLC, a Delaware limited liability company (“TERP LLC”);

 

  (c) TerraForm Power Operating, LLC, a Delaware limited liability company
(“TERP Operating” and collectively with TERP Inc and TERP LLC, the “TERP
Parties”);

 

  (d) SunEdison, Inc., a Delaware corporation (“SunEdison Inc”), for itself and
on behalf of its affiliated debtors-in-possession (collectively, the “Debtors”);
and

 

  (e) The non-debtor direct and indirect subsidiaries of SunEdison Inc that have
executed and delivered joinders to this Indemnification Agreement (other than
GLBL (defined below), and the TERP Parties) (collectively, the “SunEdison
Subsidiary Parties” and together with the Debtors, the “SunEdison Parties,” and
the SunEdison Parties and the TERP Parties, collectively, the “Parties”).

WHEREAS, on March 6, 2017, certain of the SunEdison Parties and the TERP Parties
entered into a certain settlement agreement (the “Settlement Agreement”) to
effectuate the settlements, compromises, terminations, and waivers provided
thereunder, including the broad mutual releases in favor of each of the
SunEdison Released Parties and TERP Released Parties (each as defined under the
Settlement Agreement);

WHEREAS, Section 5(b) and Section 6(g) of the Settlement Agreement expressly
contemplate that each of the TERP Parties and the SunEdison Parties shall use
commercially reasonable efforts to cause their respective direct and indirect
subsidiaries, to execute and deliver joinders to the Settlement Agreement
substantially in the form attached as Exhibit F to the Settlement Agreement
(collectively, the “Subsidiary Joinders”) on or prior to the Settlement
Effective Time (as defined under the Settlement Agreement);

WHEREAS, the TERP Parties have requested that all of their direct and indirect
subsidiaries (each a “TERP Subsidiary”) receive a release of claims under the
Settlement Agreement regardless of whether such subsidiary executes and delivers
a Subsidiary Joinder pursuant to the Settlement Agreement, such that the TERP
Subsidiary is deemed a TERP Released Party entitled to the releases, discharges,
and acquittals set forth in Section 4(b) of the Settlement Agreement (subject to
the terms and conditions thereunder);

 

G-1



--------------------------------------------------------------------------------

WHEREAS, in exchange for the foregoing release of each TERP Subsidiary that does
not execute and deliver a Subsidiary Joinder, the SunEdison Parties requested,
and the TERP Parties agreed, pursuant to Section 8(c)(vii) of the Settlement
Agreement, to provide, an indemnity on terms reasonably acceptable to the
SunEdison Parties and substantially in the form of this Indemnification
Agreement;

WHEREAS, Section 8(c)(vii) of the Settlement Agreement expressly provides a
termination right in favor of the SunEdison Parties if the TERP Parties fail to
cause a TERP Subsidiary (a “Non-Joinder Subsidiary”) to execute and deliver a
Subsidiary Joinder by the earlier of July 1, 2017 or ten (10) business days
prior to the expected Settlement Effective Time; provided, however, that before
the SunEdison Parties exercise such termination right pursuant to
Section 8(c)(vii) of the Settlement Agreement, SunEdison Inc shall provide
written notice to the TERP Parties identifying any such Non-Joinder Subsidiary,
and the TERP Parties shall have nine (9) business days after receipt of such
notice to either (i) cause such Non-Joinder Subsidiary to execute and deliver a
Subsidiary Joinder to the SunEdison Parties, or (ii) enter into this
Indemnification Agreement to provide the SunEdison Parties with an indemnity for
any claims asserted against the SunEdison Parties by such Non-Joinder Subsidiary
that would be released pursuant to the Settlement Agreement if such Non-Joinder
Subsidiary had executed and delivered a Subsidiary Joinder;

NOW, THEREFORE, pursuant to the terms and conditions of the Settlement
Agreement, and for the good and valuable consideration thereunder and hereunder,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:

1. Indemnification Parties. From and after the execution of this Indemnification
Agreement, the SunEdison Parties and each of their respective directors,
officers, shareholders, employees, agents, successors and assigns (each an
“Indemnified Party,” and collectively, the “SunEdison Indemnified Parties”)
shall be indemnified and held harmless by the TERP Parties from, against and in
respect of any and all damages, judgments, awards, liabilities, losses,
obligations, claims of any kind or nature, fines, and costs and expenses,
including reasonable and documented attorneys’ fees and expenses (collectively,
the “Losses”) resulting or arising from any Claims (as defined under the
Settlement Agreement), asserted against any SunEdison Party by a Non-Joinder
Subsidiary, that would have been released pursuant to the Settlement Agreement
if such TERP Subsidiary had executed a Subsidiary Joinder.

2. Notice of Claims. Any of the SunEdison Indemnified Parties entitled to
indemnification pursuant to this Indemnification Agreement shall notify the TERP
Parties (or their respective successors or assigns) (each an “Indemnifying
Party”) promptly after becoming aware of any Losses which the Indemnified Party
shall have determined has given or could give rise to a claim for
indemnification under Section 2 herein and in accordance with the terms of the
Settlement Agreement (the “Claim Notice”). It is agreed that no delay on the
part of the Indemnified Party in notifying any Indemnifying Party of any Losses
will relieve the Indemnifying Party of its obligations pursuant to this
Indemnification Agreement. If the Indemnifying Party notifies the Indemnified
Party that it does not dispute the Losses described in

 

G-2



--------------------------------------------------------------------------------

such Claim Notice, or fails to notify the Indemnified Party within fourteen
(14) days after delivery of such Claim Notice by the Indemnified Party whether
the Indemnifying Party disputes the Claim Notice the Indemnifying Party shall
pay the amount of Losses to the Indemnified Party set forth in the Claim Notice.
If the Indemnified Party has disputed its liability with respect to the Losses,
and such dispute has not been resolved within thirty (30) calendar days, then
the Indemnifying Party and the Indemnified Party may seek legal redress in
accordance with Section 4.

3. Severability. If any term or other provision of this Indemnification
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Indemnification
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated by this
Indemnification Agreement is not affected in any manner materially adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Indemnification Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Indemnification Agreement be
consummated as originally contemplated to the fullest extent possible.

4. Governing Law; Venue; Waiver of Jury Trial. Any dispute, controversy or claim
among the Parties that arises out of, relates to or is in any manner connected
with this Indemnification Agreement, shall be referred exclusively, construed
and enforced in accordance with, and the rights of the Parties shall be governed
by, the laws of the State of New York, without giving effect to the conflict of
laws principles thereof. Each Party agrees that it shall bring any action or
proceeding in respect of any claim arising out of, or related to, this
Indemnification Agreement (x) and involving a Debtor, in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”)
and (y) if not involving any Debtor, in any state court in the city and county
of New York or the United States District Court for the Southern District of New
York and, solely in connection with claims arising under this Indemnification
Agreement and involving a Debtor: (i) irrevocably submits to the exclusive
jurisdiction and the authority of the Bankruptcy Court, (ii) waives any
objection to laying venue in any such action or proceeding in the Bankruptcy
Court, and (iii) waives any objection that the Bankruptcy Court is an
inconvenient forum, does not have jurisdiction over any party, or lacks the
constitutional authority to enter final orders in connection with such action or
proceeding. Each Party hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
arising out of, or relating to, this Indemnification Agreement or the
transactions contemplated hereby (whether based on contract, tort or any other
theory). Each Party (a) certifies that no representative, agent or attorney of
any other Party has represented, expressly or otherwise, that such other Party
would not, in the event of litigation, seek to enforce the foregoing waiver, and
(b) acknowledges that it and the other Parties have been induced to enter into
this Indemnification Agreement by, among other things, the mutual waivers and
certifications as set forth in this Section 4. It is understood and agreed that
money damages may not be a sufficient remedy for any breach or threatened breach
of this Indemnification Agreement and that each Party shall be entitled to seek
specific performance and injunctive or other equitable relief as a remedy for
any such breach or threatened breach by the other to the extent permitted by
law.

 

G-3



--------------------------------------------------------------------------------

5. Modification and Waiver. Except as provided by Section 4 above with respect
to changes in applicable law that broaden the rights of the Indemnified Party to
be indemnified by the Indemnifying Party, no supplement, modification,
termination or amendment of this Indemnification Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Indemnification Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

6. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (i) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (ii) mailed by certified or
registered mail with postage prepaid, on the second business day after the date
on which it is so mailed:

if to SunEdison Inc or the SunEdison Parties, to:

SunEdison, Inc.

13736 Riverport Dr.

Maryland Heights, Missouri 63043

Attn:    General Counsel

with copies (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn:    Jay M. Goffman and J. Eric Ivester

Email:  jay.goffman@skadden.com

eric.ivester@skadden.com

james.mazza@skadden.com

if to TERP Inc or the TERP Parties to:

TerraForm Power, Inc. / TerraForm Power, LLC

7550 Wisconsin Ave., 9th Floor

Bethesda, Maryland 20814

Attn:    General Counsel

with copies (which shall not constitute notice) to:

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Attn:    Andrew G. Dietderich

Email:  dietdericha@sullcrom.com

zylberbergd@sullcrom.com

and

 

G-4



--------------------------------------------------------------------------------

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, New York 10004

Attn: Avner Bengera

Email: avner.bengera@hugheshubbard.com

7. Remedies. In the event an Indemnifying Party fails to timely satisfy any
reimbursement or contribution obligation under this Indemnification Agreement,
the Indemnified Party shall have any and all rights and remedies available at
law or in equity to enforce its rights hereunder.

8. Effective Date. This Indemnification Agreement is effective as of the date
first written above.

9. Time is of the Essence. Time is of the essence with respect to the
performance of all obligations under this Indemnification Agreement.

10. Counterparts. This Indemnification Agreement may be executed in one or more
counterparts and as so executed shall constitute a single instrument.

11. Headings. The headings of the paragraphs of this Indemnification Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Indemnification Agreement or to affect the construction thereof.

[Remainder of Page Intentionally Blank]

 

G-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

SunEdison, Inc., By:  

 

  Name:   Title:

 

G-6



--------------------------------------------------------------------------------

TerraForm Power, Inc., By:  

 

  Name:   Title: TerraForm Power, LLC By:  

 

  Name:   Title: TerraForm Power Operating, LLC By:  

 

  Name:   Title:

 

G-7